 CONTRIS PACKING CO.Contris Packing Co., Inc. and Mark Nolting andJohn Van Hoose and Local 545, United Foodand Commercial Workers, AFL-CIOContris Packing Co., Inc.; Clinton Packing Co., Inc.;Avco Meat Co., Inc.; Dennis Contris, WilliamContris, and David Contris and Contris Local545, United Food and. Commercial Workers,AFL-CIO. Cases 14-CA-13913, 14-CA-14023,14-CA-14065, and 14-CA-1441828 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 12 July 1982 Administrative Law JudgeThomas E. Bracken issued the attached decision.The Respondents Dennis Contris, an individual,and William Contris, an individual, filed joint ex-ceptions and a joint supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified herein.The judge concluded that Clinton Packing, Co.,Avco Meat Co., William Contris, and David Con-tris did not constitute a single employer with, norwere they alter egos of, Contris Packing Co., Inc.,the principal named Respondent. However, thejudge did conclude that Dennis Contris was analter ego of Contris Packing Co., Inc. and furtherthat "it is necessary to find William Contris indi-vidually liable as to any backpay order so that atotal frustration of the Act may not be perpetrat-ed."Further, the judge concluded that the Respond-ent committed 48 independent violations of Section8(a)(1) of the Act, including the discharge of fouremployees but did not commit such violations on11 other occasions, as had been alleged. The judgealso concluded that the Respondent violated Sec-tion 8(a)(3) and (1) by instituting a warning systemand issuing nine written reprimands pursuant there-to; by reducing the workweek of the employees; bydischarging employee Gorman; by temporarilyclosing the plant from 29 July to 22 September1980;2 and by discharging employees when theplant closed on 5 November. However, the judgedecided that neither the Respondent's discharge ofemployee Hunt, the layoff of employee Morrell,I The Respondents have requested oral argument. The request isdenied as the record, exceptions, and briefs adequately present the issuesand the positions of the parties.2 All dates herein are in 1980, unless stated otherwise268 NLRB No. 7the method of recall of employees from the tempo-rary closing of the plant, nor its permanent closingof the plant on 5 November violated Section8(a)(3) and (1). The judge found that the Respond-ent violated Section 8(a)(4) and (1) by failing torehire employee Nolting, and by permanently clos-ing the plant on 5 November. In addition, thejudge concluded that the Respondent violated Sec-tion 8(a)(5) and (1) by refusing to bargain with theUnion, inasmuch as the Union had attained majori-ty status among the unit employees and the Re-spondent had committed other unfair labor prac-tices sufficient to justify the imposition of a bar-gaining obligation. NLRB v. Gissel Packing Co., 395U.S. 575 (1969). Finally, the judge concluded thatthe Respondent violated Section 8(a)(5) and (1) byfailing to notify the Union of its decision to closethe plant, and by failing to bargain in good faithabout the effects of the plant closure upon the em-ployees.The General Counsel has not filed exceptions toany portion of the judge's decision. The Respond-ent has filed extremely limited exceptions; accord-ingly, only a few of the many issues litigated at thehearing are before us.Specifically, the Respondent excepts to thejudge's conclusions that Dennis Contris is an alterego of Contris Packing Co., and that William Con-tris be held individually liable as to the backpayprovision of the recommended Order. In addition,the Respondent excepts to the judge's conclusionthat the Respondent violated Section 8(a)(4) and(1) by permanently closing its plant on 5 Novem-ber, and that it violated Section 8(a)(3) and (1) bydischarging employees on the same date, and to thecorresponding provisions in the recommendedremedy and Order.For the reasons set forth below, we agree witheach of the Respondent's exceptions. However, wealso find that the judge did not provide an ade-quate remedy for his conclusion that the Respond-ent violated Section 8(a)(5) and (1) of the Act byfailing to bargain with the Union about the effectsof its permanent closure of the plant, as set forth inTransmarine Corp., 170 NLRB 389 (1968).3Accordingly, we shall issue new Conclusions ofLaw, and an amended remedy, and substitute anew Order in lieu of that recommended by thejudge.1. William Contris has been in the hog slaughter-ing business for 25 years or more, having ownedand operated various slaughterhouses throughout3 We shall also date the Respondent's bargaining obligation from 30July 1980, rather than 24 July 1980, inasmuch as the Respondent em-barked upon its unlawful course of conduct prior to the Union's demandon 30 July. See Trading Porr, 219 NLRB 298 (1975).193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe continental United States. Dennis Contris, sonof William Contris, is also engaged in the hogslaughtering business.Respondent Contris Packing Co., Inc. (hereincalled Contris), until the final plant closure on 5November, was engaged in the operation of a hogslaughterhouse located in the city of Wentzville,Missouri. The plant, and the real estate upon whichthe facility was located, had been purchased at auc-tion in 1979, by William and Dennis Contris inequal shares. Dennis Contris retained full stockownership in the corporation, which paid rent toWilliam and Dennis for the use of the plant andreal estate. The corporate officers include Dennis,as president; David Contris, another son of WilliamContris, as vice president; and William Contris, assecretary-treasurer. The record establishes that nei-ther David, William, nor any Contris familymember other than Dennis participated in the man-agement or operation of Contris.In December 1979 Contris began killing hogsunder the direction of Bruce Loyd. In early Janu-ary 1980, Robert Newman was hired by DennisContris to replace Loyd as manager, who assumedthe duties of assistant manager. Newman was givenfull responsibility in running the plant, includinghiring employees, setting terms and conditions ofemployment, bookkeeping, and purchasing hogs,supplies, and equipment. Newman telephonedDennis once or twice a week to discuss mattersconcerning the plant. Dennis was rarely at theplant. Newman did not call either Dennis or Wil-liam Contris for guidance or direction on how torun the plant.The judge concluded that Dennis Contris, as anindividual, was an alter ego of Contris, because hewas completely indifferent to the "form of theCompany."The judge found that Dennis solely controlledContris and owned all of its stock, and was its self-appointed president. Also, the judge found thatDennis made the decision to close the plant perma-nently and lay off all employees on 5 November.The judge found that Dennis personally refused tobargain with the Union concerning the effects uponthe employees of the decision to close the plant.The judge further concluded that Dennis firststated he owned a "partnership" in Contris, thoughhe owned all the stock; he further testified that hewas vice president of Contris, though the recordrevealed he was president of the corporation. Inaddition, the judge relied on Dennis' use of AvcoMeat Co., Inc.,4stationery on 21 October when he4 Respondent Avco Meat Co., Inc. is engaged in the processing, nonre-tail sale and distribution of hog meat and related products, with its officesand plant located at Gadsden, Alabama. As noted the judge found Avconot to be an alter ego of Contris.filed an answer to the complaint in the instantmatter; and, on 10 November, when he used Avcostationery to notify the Union of the plant closure.The relevant law was summarized by the Boardin Riley Aeronautics Corp., 178 NLRB 495, 501(1969):"[E]asily the most distinctive attribute of thecorporation is its existence in the eye of thelaw as a legal entity and artificial personalitydistinct and separate from the stockholders andofficers who compose it." Wormser, Disregardof the Corporate Fiction and Allied CorporationProblems (Baker, Voorhis and Company,1927), p. 11. "The insulation of a stockholderfrom the debts and obligations of his corpora-tion is the norm, not the exception." N.L.R.B.v. Deena Artware, Inc., 361 U.S. 398, 402-403.Nevertheless, the corporate veil will bepierced whenever it is employed to perpetratefraud, evade existing obligations, or circum-vent a statute. Isaac Schieber, et atl., individual-ly, and Allen Hat Co., 26 NLRB 937, 964, enfd.116 F.2d (C.A. 8). Thus, in the field of laborrelations, the courts and Board have lookedbeyond organizational form where an individ-ual or corporate employer was no more thanan alter ego or a "disguised continuance of theold employer" (Southport Petroleum Co. v.N.L.R.B., 315 U.S. 100, 106); or was in activeconcert or participation in a scheme or plan orevasion (N.L.R.B. v. Hopwood Retinning Co.,104 F.2d 302, 304 (C.A. 2)); or siphoned offassets for the purpose of rendering insolventand frustrating a monetary obligation such asbackpay (N.L.R.B. v. Deena Artware, Inc.,supra, 361 U.S. 398); or so integrated or inter-mingled his assets and affairs that "no distinctcorporate lines are maintained." Id. at 403.)We are unpersuaded that the facts, as found bythe judge, justify the imposition of personal liabilityupon Dennis Contris.First that he appointed himself president of Con-tris and was sole owner of the corporation is ofminimal consequence in light of the fact that,standing alone, neither sole ownership nor status ascorporate officer warrants piercing the corporateveil. Chef Nathan Sez Eat Here, Inc., 201 NLRB343 (1973). Further, the judge found that Newmanwas given full responsibility in all aspects of plantoperation and management, including labor rela-tions, with Dennis Contris rarely being at the plant.Second, the judge based his decision on the factthat Dennis Contris solely made the decision toclose the plant and lay off all employees on 5 No-vember. As of 5 November, Manager Newman had194 CONTRIS PACKING CO.quit, leaving Loyd the sole remaining managementemployee. There was no one left but Dennis Con-tris, corporate president, in a position to make thedecision. Indeed, he would be the only logical offi-cial to decide in any case.Third, the judge looked at the fact that DennisContris personally refused to bargain with theUnion. However, there is no evidence in therecord even to suggest he was acting in any capac-ity other than corporate president in so doing.Fourth, the judge found that the statement byDennis Contris that he owned a "partnership" inContris Packing was evidence that he ignored thecorporate form. It is clear that Dennis Contris' useof the term "partnership" was vague, merely his in-artful use of a term with legal signficance andmeaning independent of his use herein to describehis business relationship. With his father and him-self sharing ownership of the physical plant andreal estate, it can readily be seen how a laymanwith a seventh grade education could describe therelationship as such.Finally, the judge found that the use of Avcostationery on 21 October and 10 November byDennis Contris when corresponding with theBoard and the Union was evidence that he ignoredcorporate form. Yet, the judge found that ContrisPacking and Avco were not a single employer, noralter egos. When both letters were written DennisContris was not at the facility in Wentzville, Mis-souri. He did not have any Contris Packing station-ery in his possession. Clearly, under these circum-stances, the use of Avco stationery is not a factwhich indicates his disregard for corporate form.In Chef Nathan Sez Eat Here, Inc., supra at foot-note 6, a case involving stronger facts for the im-position of individual liability, the Board failed tofind the corporate president and sole owner liableon an individual basis, although noting that he con-trolled the firm's assets, business operations, andlabor relations policies, and participated in thecommission of unfair labor practices. The instantrecord fails to establish, or even intimate, thatDennis Contris as corporate officer was the dis-guised continuance of the corporation, or that hedissipated the corporation assets, or that he inter-mingled personal and corporate affairs, or that heattempted to evade backpay liability. Riley Aero-nautics Corp., supra.2. The judge concluded that William Contris,though not an alter ego of Contris, was individual-ly liable as to any backpay order so that a totalfrustration of the Act may not be perpetrated. Hisdecision to hold William Contris individually liablewas grounded on the facts that he was co-owner ofthe Contris Packing plant, equipment, and realestate, and would share in future revenues from itslease or sale, and that William Contris' plant in Pe-tersburg, Virginia, received two checks from Con-tris Packing on 10 December in the amount of$81,439.60 under what he termed "incredible cir-cumstances."The same legal principles set forth above in ChefNathan Sez Eat Here. Inc., and Riley AeronauticsCorp., applied to the issue of Dennis Contris' al-leged liability also apply to that of William Contris.Although William did share equal ownership withDennis in the real estate and plant, he did not haveany ownership in the corporation. Therefore, Wil-liam was one step further removed from the corpo-rate veil than Dennis. Having found it improper tohold Dennis individually liable, it would also beimproper to hold William individually liable on thebasis of his half interest in the physical plant andreal estate.Second, the judge concluded that no record ofany kind was offered to justify the payment of$81,439.60 to Diamond Meat on 10 December. Onthe same date, another check was issued in theamount of $40,437.50 from Contris to ClintonPacking. In explanation of these payments, Loydtestified that three meat invoices were found stuckin the back of a drawer in September, but that heheld on to them because there was not enoughmoney to pay them at the time. Loyd also testifiedthat Clinton Packing had dunned Contris in writingin August, and by telephone in September or Octo-ber, leading him to believe that Clinton Packinghad billed Contris in May or June. The judge alsonoted that Loyd admitted he was surprised to findthe Diamond Meat invoices, and he did not knowwho owned Diamond Meat.Whatever the circumstances surrounding thistransfer of funds, Diamond Meat is not a party tothis proceeding,5nor is there any evidence in therecord to show what William Contris' precise rela-tion is to Diamond Meat; i.e., whether it is a soleproprietorship, corporation, etc. Accordingly, thepayments to Diamond Meat provide no basis forimposing individual liability on William Contris foracts committed by the Respondent.3. The judge concluded that Contris violatedSection 8(a)(4) and (1) of the Act by closing theplant on 5 November because it was due in part tothe Board charges brought by the employees. Thisconclusion was based on Dennis Contris' testimonythat he made the decision to close the plant in thecourtroom inasmuch as the charges "had some in-fluences on it as far as that goes, but not near as' The General Counsel did not allege that Diamond Meat was an alterego of, a single employer with, or that it had any relationship to ContrisPacking.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuch as the problems we had with the city." Inaddition, the judge concluded that the discharge on5 November of all the employees violated Section8(a)(3) and (1) of the Act.The judge found, and we agree, that the closingof the plant did not violate Section 8(a)(3) and (1)of the Act. In Textile Workers v. Darlington Co.,380 U.S. 263, 273-274 (1965), the Court stated,"We hold here only that when an employer closeshis entire business, even if the liquidation is moti-vated by vindictiveness toward the union, suchaction is not an unfair labor practice." The Courtwent on to say, "a partial closing is an unfair laborpractice under § 8(a)(3) if motivated by a purposeto chill unionism in any of the remaining plants ofthe single employer and if the employer may rea-sonably have foreseen that such closing wouldlikely have that effect." See id. at 275. 6In addition, at 270-271, the Court stated:The courts of appeals have generally assumedthat a complete cessation of business willremove an employer from future coverage bythe Act. Thus the Court of Appeals said inthese cases: The Act "does not compel aperson to become or remain an employee. Itdoes not compel one to become or remain anemployer. Either may withdraw from thatstatus with immunity, so long as the obliga-tions of any employment contract have beenmet." 325 F.2d, at 685. The Eighth Circuit, inLabor Board v. New Madrid Mfg. Co., 215F.2d 908, 914, was equally explicit:"But none of this can be taken to mean thatan employer does not have the absoluteright, at all times, to permamently close andgo out of business ...for whatever reasonhe may choose, whether union animosity oranything else, and without his being therebyleft subject to a remedial liability under theLabor Management Relations Act for suchunfair labor practices as he may have com-mitted in the enterprise, except up to thetime that such actual and permament closing...has occurred."This rationale is equally applicable where it is al-leged that the Respondent violated Section 8(a)(4)and (1) of the Act, by permanently closing the fa-cility; accordingly, we shall reverse the judge anddismiss this allegation of the complaint. Further,the preceding quotation from Darlington makes itplain that the Respondent cannot be found guiltyof violating Section 8(a)(3) and (1) of the Act bythe discharge or layoff of employees in connectiona The record reveals that the Respondent neither owns nor operatesany other facilities.with the permanent plant closure; indeed, any plantclosure is likely to include the layoff or dischargeof employees. See A. C. Rochat Co., 163 NLRB421 (1967). Accordingly, we shall also reverse thejudge's finding that the Respondent discharged em-ployees on 5 November in violation of Section8(a)(3) and (1) of the Act.4. No exception is taken to the judge's findingthat Contris violated Section 8(a)(5) and (1) of theAct by failing to notify timely the Union of its de-cision to close the plant and by failing to bargainwith the Union about the effects upon the employ-ees of closing the plant. However, the judge failedto provide a full remedy for this unfair labor prac-tice. See Caltrans Systems, 245 NLRB 708 (1979);Interstate Tool Co., 177 NLRB 686 (1969); Trans-marine Corp., 170 NLRB 389 (1968); Royal PlatingCo., 160 NLRB 990 (1966).THE REMEDYHaving found that Respondent Contris PackingCo., Inc. has engaged in unfair labor practiceswithin the meaning of Section 8(a)(l), (3), (4), and(5) of the Act, we shall order that the Respondentcease and desist therefrom, and take certain affirm-ative action designed to effectuate the policies ofAct.With respect to Contris' unlawful failure to bar-gain with the Union about the effects of its deci-sion to close its Wentzville, Missouri plant, the ter-minated employees have been denied an opportuni-ty to bargain through their collective-bargainingrepresentative at a time when the Respondentmight still have been in need of their services and ameasure of balanced bargaining power existed.Meaningful bargaining cannot be assured untilsome measure of economic strength is restored tothe Union. A bargaining order alone, therefore,cannot serve as an adequate remedy for the unfairlabor practices committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require theRespondent to bargain with the Union concerningthe effects of the shutdown on its employees, andshall accompany our order with a limited backpayrequirement designed both to make whole the em-ployees for losses suffered as a result of the viola-tions and to recreate in some practicable manner asituation in which the parties' bargaining position isnot entirely devoid of economic consequences forthe Respondent. We shall do so in this case by re-quiring that the Respondent pay backpay to its em-ployees in a manner similar to that required inTransmarine, supra. Thus, the Respondent shall payemployees backpay at the rate of their normalwages when last in Respondent Contris' employ196 CONTRIS PACKING CO.from 5 days after the date of this Decision andOrder until occurrence of the earliest of the fol-lowing conditions: (1) the date the Respondent bar-gains to agreement with the Union on those sub-jects pertaining to the effects of the plant shutdownon its employees; (2) a bona fide impasse in bar-gaining; (3) the failure of the Union to request bar-gaining within 5 days of the date of this Decisionand Order, or to commence negotiations within 5days of the Respondent's notice of its desire to bar-gain with the Union; (4) the subsequent failure ofthe Union to bargain in good faith; but in no eventshall the sum paid to any of these employeesexceed the amount they would have earned aswages from 5 November, the date on which theRespondent terminated its operation, to the timethey secured equivalent employment elsewhere, orthe date on which the Respondent shall have of-fered to bargain, whichever occurs sooner; provid-ed, however, that in no event shall this sum be lessthan these employees would have earned for a 2-week period at the rate of their normal wageswhen last in the Respondent's employ.With respect to the 8(a)(3) violation concerningthe institution of a formal warning system and theissuance of reprimands thereunder, we shall order,inter alia, that the Respondent cease and desistusing said unlawful formal warning system and ex-punge from the employees' records all referencesto any reprimands issued thereunder. With regardto the 8(a)(3) violations concerning the dischargeof employee Gorman, and the temporary layoff ofemployees from 29 July to 22 September; the8(a)(4) violation concerning the refusal to rehireNolting from 15 July to 21 July; and the 8(a)(1)violations concerning the unlawful discharge ofHunt, Morrell, Nolting, and Menteer, and the un-lawful reduction of the employees' workweek, theRespondent shall make all adversely affected em-ployees whole for any loss of earnings they mayhave suffered due to the discrimination practicedagainst them, by paying each of them a sum equalto what he would have earned, less net interimearnings, plus interest, with backpay and interestthereon to be computed in accordance with F. W:Woolworth Co., 90 NLRB 289 (1950), with interestas prescribed in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB716 (1962). In view of the Respondent's widespreadviolations of Section 8(a)(1), (3), (4), and (5), whichreveal a general disregard for employees' funda-mental statutory rights, a broad cease-and-desistorder will be issued. Hickmott Foods, 242 NLRB1357 (1979).CONCLUSIONS OF LAW1. Respondents Contris Packing Co., Inc.; Clin-ton Packing Co., Inc.; and Avco Meat Co., Inc. areemployers engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2. Local 545, United Food and CommercialWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent Contris Packing Co.,Inc., at its Wentzville, Missouri facility, excludingall office clerical and professional employees,guards, and supervisors as defined in the Act, con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since 30 July, Local 545, United Food andCommercial Workers, AFL-CIO, has been the ex-clusive collective-bargaining representative of allemployees in the unit found appropriate in para-graph 3, above, for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct, and by failing to bargain with the Union, theRespondent violated Section 8(a)(5) and (1) of theAct.5. By failing and refusing to notify the Unionthat it was closing its Wentzville plant on 5 No-vember, and by failing and refusing to bargain withthe Union over the effects upon employees of clos-ing the Wentzville plant, the Respondent violatedSection 8(a)(5) and (1) of the Act.6. By threatening to close the plant down, bythreatening employees with discharge for engagingin the protected concerted activity of seeking wageincreases; by telling an employee that employeeswho engaged in protected concerted activitieswere troublemakers, and that the Respondentwould discharge employees who engaged in pro-tected concerted activity; by threatening employeeswith discharge for engaging in union activity; bythreatening employees with reprisals for engagingin union activity; by threatening an employee withreprisals for wearing a union button; by telling anemployee that another employee was dischargedfor engaging in protected concerted activity; by in-terrogating an employee as to what he told anagent of the Board; by threatening an employeewith reprisals for talking to an agent of the Board;by promising an employee a raise if he would with-draw the charges he had filed with the Board; bytelling employees not to talk about unions andthreatening discharge if they did so; by telling anemployee he would be rehired if he withdrew thecharge he had filed with the Board; by interrogat-ing employees about union meetings; by creatingthe impression of surveillance of employee union197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities; by soliciting grievances; by promisingemployees free beer, free barbecue, and gloves atcost, if they would vote against the Union; by tell-ing an employee he had not been rehired becausehe filed charges with the Board; by telling an em-ployee that, if the employees selected the Union astheir collective-bargaining agent, the plant wouldbe closed down; by interrogating an employeeabout who the union leaders were and which em-ployees were going to vote for the Union; by tell-ing an employee he was not rehired because theemployee talked about the Union; by telling an em-ployee that the plant would be closed in order toavoid having to bargain with the Union, the Re-spondent violated Section 8(a)(1) of the Act.7. By discharging Rick Hunt, Robert Morrell,Mark Nolting, and Dennis Menteer because oftheir protected concerted activity, the Respondenthas violated Section 8(a)(1) of the Act.8. By instituting a formal type of warning systemand by the issuance of written warnings to GlynnBurton, Greg Bruckerhoff, Steve Gorman, StevenJefferson, and Donal French to discourage unionactivity, the Respondent has violated Section8(a)(1) and (3) of the Act.9. By reducing the workweeks from 5 to 4 daysfor the period of 15 July through 29 July, so as todissuade employees from seeking union representa-tion, the Respondent has violated Section 8(a)(3)and (1) of the Act.10. By discharging Steve Gorman because of hissupport for the Union, the Respondent has violatedSection 8(a)(3) and (1) of the Act.11. By closing the plant down from 29 July to 22September and laying off Greg Bruckerhoff, GlynnBurton, Roy Clark, Mike Dunn, Michael English,Donald Morrell, Robert Morrell, Tom Morrell,Mark Nolting, David Price, Terry Turman, AlbertVehige, and Romel Wyatt because the employeeswere seeking union representation, the Respondenthas violated Section 8(a)(3) and (1) of the Act.12. By refusing to rehire Mark Nolting from 15July to 21 July because he had filed a charge withthe Board, the Respondent has violated Section8(a)(4) and (1) of the Act.13. Respondents Contris Packing Co., Inc.; Clin-ton Packing Co., Inc.; and Avco Meat Co., Inc. donot constitute a single integrated business enterpriseand are not a single employer within the meaningof the Act, and Respondents David Contris andWilliam Contris are not alter egos of Clinton Pack-ing Co. and Avco Meat Co., Inc.14. William Contris is not an alter ego of the Re-spondent, nor is he individually liable for the unfairlabor practices of the Respondent.15. Dennis Contris is not an alter ego of the Re-spondent; and, therefore, not individually liable forthe unfair labor practices of the Respondent.16. The Respondent did not violate Section8(a)(4) and (1) of the Act by closing the Wentz-ville, Missouri plant on 5 November; nor did theRespondent violate Section 8(a)(3) and (1) of theAct by the layoff of the employees on 5 Novem-ber.ORDERThe National Labor Relations Board herebyorders that the Respondent, Contris Packing Co.,Inc., Wentzville, Missouri, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Refusing to recognize and bargain with Local545, United Food and Commercial Workers, AFL-CIO, as the exclusive representative of the employ-ees in the following appropriate bargaining unit:All production and maintenance employeesemployed by the Employer at its 701 PierceBoulevard, Wentzville, Missouri, facility, EX-CLUDING all office clerical and professionalemployees, guards and supervisors as definedin the Act.(b) Refusing to bargain in good faith about theeffects upon the employees in the unit described inparagraph l(a), above, of the decision to close theplant.(c) Discouraging membership in Local 545,United Food and Commercial Workers, AFL-CIO,or any other labor organization, by instituting aformal warning system and by the issuance of writ-ten reprimands thereunder, by reducing the work-week from 5 to 4 days for the period 15 July to 29July 1980, by discharging employees, by closingthe plant down from 29 July to 22 September 1980and laying off the employees in the unit describedin paragraph l(a), above, and by discriminatingagainst employees in any manner with regard totheir hire and tenure of employment or any term orcondition of employment.(d) Threatening employees with plant closure,discharge, and reprisals if the unit employees se-lected the Union as their collective-bargainingagent.(e) Threatening employees with reprisals fortalking to an agent of the Board.(f) Informing employees that the Respondentwould discharge employees who engaged in pro-tected concerted activity that an employee wouldbe rehired if they would withdraw charges fromthe Board, that an employee was not rehired be-cause he talked about the Union, and telling em-198 CONTRIS PACKING CO.ployees that the plant was closed in order to avoidhaving to bargain with the Union.(g) Interrogating employees about their conver-sations with Board agents, about union meetings,about the leading union adherents, and aboutwhich employees were going to vote for theUnion.(h) Promising employees raises if they wouldwithdraw charges they had filed with the Board,and promising employees benefits if the employeeswould not select the Union or vote for the Unionas their bargaining agent.(i) Creating the impression of surveying theunion activities of the employees.0() Soliciting grievances of employees and im-pliedly promising to remedy those grievances if theemployees do not support the Union.(k) Discharging employees because they engagedin protected concerted activities under the Act.(1) Refusing to rehire employees because theyhave filed unfair labor practice charges with theBoard.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Upon request, bargain collectively with Local545, United Food and Commercial Workers, AFL-CIO, with respect to the effects of closing itsWentzville, Missouri plant on its employees in theunit described in paragraph l(a), above, and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Pay the employees laid off on 5 Novembertheir normal wages for the period set forth in thesection of this Decision and Order entitled "TheRemedy."(c) Make whole Rick Hunt and Robert Morrellfor any losses they may have suffered from 9 Juneuntil their reinstatements 15 July, and Mark Nolt-ing for any losses he may have suffered from 9June until his reinstatement 21 July, and DennisMenteer for any losses he may have suffered from10 June until his reinstatement 15 July, in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(d) Make whole Steve Gorman because of hisdischarge 24 July, the employees on the payrollduring the weeks of 14 July and 21 July because ofthe reduction of their workweek from 5 days to 4days, and the employees on the payroll 29 July be-cause of their layoff from 29 July until their recall22 September, for any loss of earnings they mayhave suffered in the manner set forth in the sectionof this Decision and Order entitled "The Remedy."(e) Expunge from its files any references to thedischarges of Rick Hunt, Robert Morrell, andMark Nolting 9 June, Dennis Menteer 10 June, andSteve Gorman 24 July; and expunge from its filesany references to the disciplinary warnings issuedafter 14 July to Glynn Burton, Greg Bruckerhoff,Steve Gorman, Steven Jefferson, and DonaldFrench, and notify them in writing that this hasbeen done and that evidence of these unlawful dis-charges will not be used as a basis for future per-sonnel actions against them.(f) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its plant in Wentzville, Missouri, andforthwith mail to all affected employees, copies ofthe attached notice marked "Appendix."7Copiesof the notice, on forms provided by the RegionalDirector for Region 14, after being signed by theRespondent's authorized representative, shall beposted by them immediately upon receipt in con-spicuous places including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or cov-ered by any other material. A copy of the notice,signed in the same manner, shall be immediatelymailed to the last known address of each personformerly employed at Contris Packing Co., Inc., asdescribed in paragraphs 2(b), (c), (d), and (e) of thisOrder.(h) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith Local 545, United Food and CommercialWorkers, AFL-CIO, as the exclusive representa-tive of the employees in the following appropriatebargaining unit:199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employeesemployed by the Employer at its 701 PierceBoulevard, Wentzville, Missouri, facility, EX-CLUDING all office clerical and professionalemployees, guards and supervisors as definedin the Act.WE WILL NOT refuse to bargain in good faithabout the effects upon the employees in the appro-priate unit of the decision to close the plant.WE WILL NOT discourage membership in Local545, United Food and Commercial Workers, AFL-CIO, or any other labor organization, by institutinga formal warning system and by the issuance ofwritten reprimands thereunder, by reducing theworkweek from 5 to 4 days for the period 15 Julyto 29 July 1980, by discharging employees, by clos-ing the plant down from 29 July to 22 September1980 and laying off the employees in the appropri-ate unit, and by discriminating against employees inany manner with regard to their hire and tenure ofemployment or any term or condition of employ-ment.WE WILL NOT threaten employees with plantclosure, with discharge, and with reprisals if theunit employees selected the Union as their collec-tive-bargaining agent.WE WILL NOT threaten employees with reprisalsfor talking to Board agents.WE WILL NOT inform employees that the Re-spondent would discharge employees who engagedin protected concerted activities, or that an em-ployee was discharged for engaging in such activi-ty, that employees would be rehired if they wouldwithdraw charges from the Board, that an employ-ee was not rehired because he talked about theUnion, and telling employees that the plant wasclosed in order to avoid having to bargaining withthe Union.WE WILL NOT interrogate employees about theirconversations with Board agents, about unionmeetings, about the leading union adherents, andabout which employees were going to vote for theUnion.WE WILL NOT promise employees raises if theywould withdraw charges they had filed with theBoard, and promising employees benefits if the em-ployees would not select the Union or vote for theUnion as their bargaining agent.WE WILL NOT create the impression of surveyingthe union activities of the employees.WE WILL NOT solicit grievances and impliedlypromise to remedy the grievances if the employeesdo not support the Union.WE WILL NOT discharge employees because theyengaged in protected concerted activities under theAct..WE WILL NOT refuse to rehire employees be-cause they had filed unfair labor practice chargeswith the Board.WE WILL, upon request, bargain collectivelywith Local 545, United Food and CommercialWorkers, AFL-CIO, with respect to the effects ofclosing its Wentzville, Missouri plant on its em-ployees in the unit described above, and, if an un-derstanding is reached, embody such understandingin a signed agreement.WE WILL pay the employees laid off 5 Novem-ber 1980 their normal wages, with interest.WE WILL make whole Rick Hunt and RobertMorrell for any losses they may have suffered from9 June until their reinstatements 15 July, and MarkNolting for any losses he may have suffered from 9June until his reinstatement 21 July, and DennisMenteer for any losses he may have suffered from10 June until his reinstatement 15 July, with inter-est.WE WILL make whole Steve Gorman because ofhis discharge 24 July, the employees on the payrollduring the weeks of 14 July and 21 July because ofthe reduction of their workweek from 5 to 4 days,and the employees on the payroll 29 July becauseof their layoff from 29 July until their recall 22September, for any loss of earnings they may havesuffered, with interest.WE WILL expunge from our files any referencesto the discharges of Rick Hunt, Robert Morrell,and Mark Nolting on 9 June, Dennis Menteer on10 June, and Steve Gorman on 24 July; and ex-punge from our files any references to the discipli-nary warnings issued after 14 July to GlynnBurton, Greg Bruckerhoff, Steve Gorman, StevenJefferson, and Donald French, and notify them inwriting that this has been done and that evidenceof these unlawful discharges will not be used as abasis for future personnel actions against them.CONTRIS PACKING CO., INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge:Consolidated Cases 14-CA-13913, 14-CA-14023, and14-CA-14065 were originally heard at St. Louis, Missou-ri, on November 3, 4, and 5, 1980,' pursuant to chargesduly filed and served against Contris Packing Co., Inc.On December 16, a complaint in Case 14-CA-14418 wasissued, together with a motion to consolidate it with thethree cases cited above, and to reopen the record in thecited cases. Upon my granting the motion of the GeneralCounsel, the cases were reopened and consolidated withI All dates are in 1980 unless otherwise indicated.200 CONTRIS PACKING CO.Case 14-CA-14418, which in addition to the original Re-spondent, Contris Packing Co., Inc., named as additionalRespondents Clinton Packing Co., Inc., Avco Meat Co.,Inc., Dennis Contris, an individual, William Contris, anindividual, and David Contris, an individual.2On March31, April 1, 2, and 3, 1981, hearing was held on the fourconsolidated cases in St. Louis, Missouri.The complaints in Cases 14-CA-13913, 14-CA-14023,and 14-CA-14065 allege some 55 independent violationsof Section 8(a)(1) of the National Labor Relations Act,as well as extensive violations of Section 8(a)(3), (4), and(5) of the Act. In Case 14-CA-14418 there are allega-tions of additional violations of these same sections of theAct, but its chief thrust is that Respondents ContrisPacking Co., Inc., Clinton Packing Co., Inc., Avco MeatCo., Inc., Dennis Contris, William Contris, and DavidContris constitute a single integrated business enterpriseand are a single employer within the meaning of the Act,and further that Dennis Contris, David Contris, and Wil-liam Contris are alter egos of Contris Packing Co., Inc.,Clinton Packing Co., Inc., and Avco Meat Co., Inc., anda single employer within the meaning of the Act. Thus,it is alleged that when Contris Packing Co., Inc. closeddown on November 5 all six Respondents constituted asingle employer, and are responsible for violations of theAct.3Respondent Contris Packing Co., Inc., in its answerdated July 24 to Case 14-CA-13913, denies having vio-lated the Act.4By letter dated October 23, Dennis Con-tris stated that he was answering the charges in Cases14-CA-13913, 14-CA-14023, and 14-CA-14065. Hisletter did not comply with the Board's Rules 102.20 and102.21, as his letter merely undertook to explain why theplant had been closed in Wentzville, Missouri. On theopening day of the original hearing, Dennis Contris en-tered his appearance as the representative of ContrisPacking Co., Inc. and, over objection, was permitted toanswer on the record the allegations in Cases 14-CA-14023 and 14-CA-14065, denying any violation of theAct.As to Case 14-CA-14418, Clinton Packing Co., Inc.,by letter dated January 23, 1981, denied all charges, andWilliam Contris, by letter dated January 20, 1981, deniedall charges. By an answer filed by its attorneys, datedJanuary 30, 1981, Respondents Contris Packing Co., Inc.,Avco Meat Co., Inc., and Dennis Contris denied havingviolated the Act.SI The charge in Case 14-CA-13913 was filed on June 12 by MarkNolting, and an amended charge on July 10. The charge in Case 14-CA-14023 was filed on July 15 by John Van Hoose. The charge in Case 14-CA-14065 was filed on July 31 by Local 545, United Food and Commer-cial Workers, AFL-CIO. The charge in Case 14-CA-14418 was filed onNovember 7, by the same Union.I Contris Packing Co., Inc. is hereafter referred to as Contris Packingor Respondent. Clinton Packing Co., Inc. is referred to as Clinton Pack-ing, and Avco Meat Co., Inc. is referred to as Avco. Individual Respond-ents are referred to by their names.4 The attorney who filed this answer, Gerald L. Birnhaum, withdrewhis appearance by letter dated October 3, stating that he had been in-structed by William Contris to do so. G.C. Exh. 3.s Although these answers were not filed within the 10-day time periodprovided by Sec. 102.20 of the Board's Rules they were allowed over ob-jection.The issues involved are whether Respondents violatedSection 8(a)(1), (3), (4), and (5) of the Act by engaging inunlawful interrogations, threats, promises of benefits, bydiscriminating against certain employees because of theirunion or concerted activities, by discharging or layingthem off, by refusing to recall employees, by issuingthem warnings and cutting their hours of work; bychanging its warning procedure; by temporarily closingits facility; by refusing to recall or rehire employeeswhen the plant reopened; and by terminating all of itsemployees on November 5; whether Respondents unlaw-fully refused to bargain with the Union about its decisionto close and the effects of closing the Wentzville plant;whether Respondents constitute a single integrated busi-ness enterprise as a single employer, and whether thethree named individual Respondents are the alter egos ofthe three corporate Respondents.Upon the entire record in these cases, including myobservation of the demeanor of the witnesses, and afterdue consideration of the brief filed by the General Coun-sel and the brief filed on behalf of Contris Packing Co.,Inc., Avco Meat Co., Inc., and Dennis Contris,6I makethe followingFINDINGS OF FACTI. JURISDICTIONRespondent Contris Packing Co., Inc., a Missouri cor-poration with its office and place of business located inWentzville, Missouri, is engaged in the processing, non-retail sale, and distribution of boar hog meat and relatedproducts. During the year ending September 30, 1980,this Respondent purchased and received at its Wentzvilleplant hogs and supplies valued in excess of $50,000 di-rectly from suppliers located outside the State of Missou-ri. Respondent Contris Packing Co., Inc. admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent Clinton Packing Co., Inc., a Missouri cor-poration with its office and plant located at Clinton, Mis-souri, is engaged in the business of processing, nonretailsale, and distribution of boar hog meat and related prod-ucts. During the year ending October 30, 1980, this Re-spondent purchased and received at its Clinton planthogs and supplies valued in excess of $50,000, directlyfrom points located outside the State of Missouri, andsold and shipped products valued in excess of $50,000 di-rectly from Clinton to customers located outside theState of Missouri. I find that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Avco Meat Co., Inc., an Alabama company, with itsoffices and plant located at Gadsden, Alabama, is en-gaged in the processing, nonretail sale, and distributionof boar and sow hog meat and related products.?DuringI No briefs were submitted by Clinton Packing Co., Inc., David Con-tris, or William Contris. David Contris did not appear at the hearing, andWilliam Contris testified that he only appeared because he had been sub-poenaed.I Respondent Avco Meat Co., Inc., in its answer to the complaint,denied that it was a corporation. Dennis Contris, in his testimony, re-ferred to Avco as a corporation. It is unnecessary for the purposes of thiscase to resolve this conflict.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe year ending October 30, 1980, Avco purchased andreceived at its Gadsden plant, hogs and supplies valuedin excess of $50,000 directly from points located outsidethe State of Alabama, and sold and shipped products,valued in excess of $50,000, directly from Gadsden tocustomers located outside the State of Alabama. I findthat Avco Meat Co., Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 545, United Food and Commercial Workers,AFL-CIO (the Union or Local 545), is a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. BackgroundIn September 1979, William Contris and his 34-year-old son, Dennis Contris, attended a foreclosure sale ofthe Bi-Rite Meat Company plant in Wentzville, Missou-ri,B for the purpose of buying a hog hoist. Finding thatthere were no bidders on the plant itself, William Contrisplaced the only bid, $80,000, and agreed to assume aSmall Business Administration loan of $112,000. This bidwas accepted, making William and Dennis Contris theowners of the plant and real estate in equal shares. Theplant was in operation slaughtering hogs that day. Wil-liam Contris had extensive experience in the slaughteringand boning of hogs and selling their meat, as he had beenin the packing house business for over 25 years. In 1979he owned two other small hog slaughtering plants, theDiamond Meat Company which was operating in Peters-burg, Virginia, and the Warsaw Packing Companywhich lay idle in Warsaw, North Carolina.After finishing the seventh grade Dennis Contris hadstarted to work in the packing house business for hisfather, about 1961, when he was 15 years of age. In 1975he had acquired the real estate, plant, and stock of Avcoin Gadsden, Alabama. Dennis Contris had named hisfather and his brother David as fellow corporate officersof Avco because he had been advised that, under statelaw, three corporate officers were required. Avco wasabout twice as large as any of the meat packing plantsowned by any member of the Contris family in 1980,having about 50 employees. In November 1979, DennisContris, as incorporator, had Contris Packing incorporat-ed under the laws of Missouri, naming himself as presi-dent, his brother David as vice president, and his fatherWilliam as secretary-treasurer. Dennis owned all of thecorporate stock.In 1974 William Contris had started another of hissons in the meat packing business, David Contris, whoowned and operated the Clinton Packing Co., Inc., aboar hog slaughter house in Clinton, Missouri.9Prior to1974, William Contris had owned and operated ClintonPacking in its entirety, and after the sale to his son,David, the father retained the ownership of the realI Wentzville has a population of about 4,000 and is located about 40miles west of St. Louis.I Clinton was located about 200 miles west of Wentzville.estate on which the Clinton plant was located, and re-ceived rent therefor. David owned everything else relat-ing to this company. In late 1979, David filed articles ofincorporation with the State of Missouri, naming himselfpresident, Dennis vice president, and Clarence Turner assecretary-treasurer. In 1980, the plant's 22 employeeswere killing about 130 hogs a day. 'In late November 1979, Dennis Contris hired BruceLoyd as the manager of Contris Packing, at the recom-mendations of his brother David Contris. Loyd hadworked as a butcher at Clinton Packing during the prior2 years, and although he was only 23 years of age,David Contris regarded him as a good butcher, intelli-gent and honest. Loyd came to Wentzville and com-menced getting the plant in operating condition, openingup a corporate bank account, and hiring employees. Twoemployees, newly hired at Wentzville, were sent to Clin-ton Packing for about I week of training. Contris Pack-ing first began killing hogs in the second week of De-cember 1979. In December, Loyd taught the newly hiredemployees how to butcher and bone hogs, while alsopurchasing hogs and keeping the books. Dennis sold themeat that Contris Packing was producing.In early January 1980, Dennis Contris hired RobertNewman as the manager of Contris Packing. Newman,who was working at B&M Meat Company in Tupelo,Mississippi, at the time, had previously worked forDennis Contris for about 2 years as the manager of Avcoin Gadsden. t When Newman commenced managing theplant around January 15, Loyd became the assistant man-ager.Following the hiring of Newman, Dennis Contris wasrarely at the Wentzville plant, allowing Newman virtual-ly full responsibility in running the plant. Newman hiredemployees and set the terms and conditions of employ-ment for the Company. He purchased the hogs, some lo-cally, but chiefly from the St. Louis terminal stockyards,and sold the meat produced by the employees. DuringNewman's tenure as manager, Contris Packing's maincustomers were two Chicago, Illinois companies, Ur-Way Boning Company and Wichita Packing. Newman'sduties also included keeping the Company's books andpurchasing supplies and equipment. In FebruaryNewman posted a list of 12 rules and regulations thathad been forwarded from Dennis Contris at Avco forthe employees of Contris Packing. Newman talked toDennis on the telephone once or twice a week to discussmatters of importance to the Company. He never calledWilliam or David Contris to ask for guidance or direc-tions on how to run the plant.B. CredibilityThroughout these cases there were testimonial con-flicts in the sharpest manner between the testimony of10 Another son of William, Donald Contris, owned a meat packingplant in Bowling Green, Ohio, the Pioneer Packing Company, but itplays no part in these cases." B&M Packing was owned by "members" of the Contris family, aswere other packing plants that Newman had previously worked for, theGarfield Packing Company in St. Louis, Missouri, and Contns PackingCompany in Findlay, Ohio. Newman had started in the Findlay plant in1968.202 CONTRIS PACKING CO.the General Counsel's witnesses and Respondents' wit-nesses. The majority of the witnesses presented by theGeneral Counsel impressed me as sincere, blunt, minimal-ly educated, honest butchers, telling the truth as bestthey could recollect it, and letting the chips fall wherethey would. Also, many of these men testified on No-vember 3, 4, and 5 while still in the employ of Respond-ent, further supporting their testimony. I have in themain credited the testimony of the General Counsel'switnesses over that of Respondents' witnesses wherethere is a conflict. There are several specific instances inwhich I have not credited their testimony, and these in-cidents will be discussed when such incidents involvedare analyzed. It is fundamental that a trier of fact neednot believe all of witnesses' testimony before he may be-lieve any of it, as "nothing is more common in all kindsof judicial decisions than to believe some and not all" ofa witness' testimony. NLRB v. Universal Camera Corp.,179 F.2d 749, 745 (2d Cir. 1950).Respondents' witnesses Newman and Loyd, did notimpress me as witnesses in whose testimony I could haveconfidence, as to its accuracy or reliability. Rather, I re-ceived the strong impression that they were advocates,evasively trying to furnish answers that helped theircause, rather than trying to state the facts as they actual-ly remembered them and I do not credit their testimonywhere contradicted in most instances. Newman wasclosely linked to Dennis Contris as well as William Con-tris, having worked for them as set forth above, in vari-ous plants almost all his working years, including the dayof his testimony in this case. He was an evasive and con-tradictory witness who gave generalized answers. An ex-ample is his testimony that he never went into the em-ployees' locker room because it smelled so bad due tothe employees defecating on the floor. However, oncross-examination he admitted that the locker room wascleaned every morning by an employee, and that it didnot smell until after the end of the workday.12 Anotherexample is his denial that he knew the employees weretrying to organize a union in the plant at the time he leftin July. However, when pressed, he admitted that he hadbeen contacted by a Board agent about an election "inthe middle of June or something like that."IsLoyd'sworking career in the meat packing industry was alsolinked to companies owned by members of the Contrisfamily. His first 2 years were with Clinton Packing, hisnext job with Contris Packing, and at the time of his tes-timony in April, he was working for Avco in Gadsden,Alabama. Loyd gave his testimony in a hesitating and ar-gumentative manner. At the reopened hearing on April2, 1981, Loyd testified that he first found out that someof the employees were interested in securing a unionwhen he was at the hearing in November. However, thisis incredible in view of the fact Loyd received the12 Newman admitted that a United States Department of Agricultureinspector was present in the plant at all times, and it is incredible thatthese inspectors would allow the employees to defecate on the floor astestified to by Newman.13 The Union filed the petition for an election on July 15, andNewman signed the Board's "Stipulation for Certification Upon ConsentElection" on July 25 at the plant's office. Newman had signed a regis-tered receipt on June 13 acknowledging the receipt of a copy of thecharge filed by Mark Nolting. G.C. Exh I(b)Union's request for recognition on July 31, and he signedthe postal receipt therefor. (G.C. Exh. 44.) Also,Newman himself said that he had shown Nolting's unfairlabor practice charge to Loyd in June, and that Loydwas present in the company office when the LaborBoard representative was there talking about the forth-coming election. I do not find Loyd to be a credible wit-ness. 14Dennis Contris was a vague and rambling witness,given to contradictions, with a poor recall and memoryfor details. An example is his testimony that Loyd wasnever the plant manager. However, when pressed, he ad-mitted that Loyd was the plant manager on September22, and also on the very day he was giving that testimo-ny. When asked what office he held with Respondent,Dennis Contris stated that he believed he was the vicepresident, whereas the articles of incorporation signed byhim showed he was president. When asked on April 3what time he left the office of the Labor Board on No-vember 5 when the hearing ended, he replied that it wasaround 5:30 p.m. The transcript of testimony for that dayset forth that the hearing ended at 9:50 a.m., and therecord shows that he arrived at Wentzville around noon.There were various peripheral witnesses for Respond-ents and I have generally credited their testimony. Most,if not all, were businessmen, who had some contact withRespondent Contris Packing and they, in the main, werestraightforward, sincere witnesses who told the facts asthey remembered them.C. The Single Employer and Alter Ego Issues1. Single employerThe General Counsel contends that, during the periodmaterial to this case, Contris Packing, Clinton Packing,Avco, Dennis Contris, William Contris, and David Con-tris constitute a single employer within the meaning ofthe Act, and are alter egos of each other. If the GeneralCounsel is correct, each of Respondents could then beheld liable for the unfair labor practices encompassed inthe consolidated amended complaints. The facts relatingto this issue are largely uncontroverted, so that the dis-position of the issue principally depends upon the resolu-tion of a question of law. The criteria against which thefacts must be measured to determine whether ContrisPacking, Clinton Packing, and Avco are a single employ-er for purposes of the Act are summarized by the Su-preme Court in Radio Union Television Broadcast Techni-cians Local 1264 v. Broadcast Service, 380 U.S. 255, 256(1965). The Court said:The controlling criteria, set out and elaborated inBoard decisions, are interrelation of operations,common management, centralized control of laborrelations and common ownership.14 The testimony of Nolting, Richard Morrell, and Van Hoose thatthey considered Loyd to be an honest person has been considered, butunder the circumstances, it does not affect my finding as to his credibilityon the witness stand in this proceeding.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa. Interrelation of operation. All three packing housescompletely produced their product, raw hog meat, intheir own individual packing house, with each planthaving its own office, records, and bank accounts. Fromthe time the squealing pigs were unloaded into eachplant until the time the processed meat came out of theplant, there was no aid or contribution to the processingof the pork by either of the other two plants. In typicalcases where the Board has found an interrelation of op-eration, the evidence often reveals that the various em-ployees worked in the same building, shared in produc-ing parts of the same product, have offices in the samefacility, one corporation takes care of all clerical needsof the others, and one furnishes services for the other.Mastell Trailer Corp., 258 NLRB 1234 (1981); Stoll Indus-tries, 223 NLRB 51 (1976). No such interrelationshipexists among the three meat packing companies involvedin the instant case, each of which operated its own plantas a complete unit, hundreds of miles from the othertwo.Each of the three companies purchased their hogsfrom entirely different sources, with Contris Packingbuying chiefly from the St. Louis Stockyards. ClintonPacking received its hogs from stockyards in towns westof it, such as Kansas City, St. Joseph, Missouri, andSioux City, Iowa. Avco in turn purchased its hogs fromlocations in Alabama, Georgia, Tennessee, and Florida.The General Counsel in his brief contends that thevarious plants "sell" meat to each other and that these"sales" were mere book transactions, whereby shipmentswere made from the plant most conveniently located tomake the shipment. I do not find that the record sustainsthe General Counsel's position. Tom Chatelain, managerof Clinton Packing, testified without contradiction that attimes he had a chance to sell more than his Companyhad on hand. On "several" occasions he checked withNewman at Contris Packing and found out that ContrisPacking could sell him some meat. The Clinton Packingtruck would pick up the meat at Wentzville and deliverit to the customers on its way to Chicago. Contris Pack-ing would bill Clinton Packing for the sale, and ClintonPacking would issue its own invoice to the ultimate cus-tomer.'5 On occasion Contris Packing would buy fromClinton Packing on the same basis.' In either event, thebuyer would pay the seller by check, just as it wouldpay any other seller. Thus it is evident from the above,sales between Contris Packing and Clinton Packing wereon a very sporadic basis, and for relatively unsubstantialamounts. There were no sales between Avco and eitherContris Packing or Clinton Packing.The General Counsel also contends that Respondentpacking houses serviced the same customers, but onlypoints to one common customer, Ur-Way Boning, Inc. of" Jt. Exh. I, a summary of Contris Packing's invoices to customerscovering all of 1980, shows that it sold meat to Clinton Packing in onlythe months of January, February, and June, in the amounts of $16,775,$35,187, and $1,564. These sales represented 18 percent, 17 percent, and.007 percent of that month's sales by Contris.16 Jt. Exh. 2, a summary of Clinton Packing's invoices to customerscovering June 1980 to February 1981, shows that during that period, inonly July, did it make any sales to Contris Packing. The total amountsold was $91,160, which represented 17 percent of its total monthly salesof $537,811.Chicago, Illinois. It is true that all three RespondentCompanies sold meat to Ur-Way, but Ur-Way is a uniquecompany in the meat industry. Ur-Way buys meat fromover 50 slaughter houses, which constitute almost allsuch houses in the United States. Both George Elrod,Avco's manager, and Tom Chatelain, Clinton's manager,testified that they sell to Ur-Way as a dumping groundwhen their regular customers were loaded with meat.Avco and Clinton Packing could only hold meat in theircoolers for 3 to 5 days, and then they had to dispose ofit. When they reached this point, as a last resort, theywould sell to Ur-Way whose price would be under thedaily market rate established in the National ProvisionerYellow Sheet.Ur-Way was undoubtedly the major customer of Con-tris Packing, and commencing with March 1980, becamealmost its only customer, buying over 90 percent of itsproduction in March, April, May, June, and September,80 percent in July and 81 percent in October. Avco had46 customers as shown in Joint Exhibits 3 and 4, with itstwo major customers being Land of Frost in Searcy, Ar-kansas, and Cudahy in Atlanta, Georgia. Ur-Way was aminor customer of Avco, with sales being made to it of 7percent in May, 8 percent in June, and 4 percent in July.No sales were made in August, just as no sales weremade in February, March, or April. It is true that in Sep-tember, sales to Ur-Way rose to 14 percent, but for thelast 3 months of the year, sales fell back to 4, 8, and 3percent.The General Counsel asserts that Ur-Way was not alarge customer for Clinton Packing until the Contrisplant was shut down in July. Actually, Ur-Way neverwas a major customer of Clinton Packing. Clinton hadtwo major customers, Amelio Brothers and Crest MarkPacking, who, month in and month out, purchased from54 to 75 percent of Clinton Packing's meat. It is true thatfrom July through October its sales to Ur-Way increasedfrom 5 to 7 to 9 percent, cresting at 11 percent in No-vember. However, in December its sales declined to 6percent and remained at that level in January and Febru-ary 1981. From the above it is evident that Clinton Pack-ing and Avco serviced many customers, with each com-pany having its own two distinct major purchasers, bothbefore and after Contris Packing closed its plant. Theirminor sale of meat to Ur-Way remained basically thesame both before and after the closing of the Contrisplant. The General Counsel's reliance on the selling ofmeat to each other and selling to Ur-Way is too thin ahawser to rely on to establish an interrelationship of op-erations.Avco did lend a spare truck and some meat bins toContris Packing when it started operations. This truckand bins were returned to Avco when the plant closeddown on November 5. This minor loan of equipment istoo sparse to find that the operation of the three plantswere interrelated.b. Common management. The record is clear that eachof the three Respondent Companies did not participate ina common management. Newman, as manager of ClintonPacking during most of the applicable period, had com-plete authority from Dennis Contris to run the plant and204 CONTRIS PACKING CO.make all decisions, as did Loyd after he succeededNewman. After January 1980, Dennis Contris was rarelyat the Wentzville plant, but Newman did consult withhim by telephone about once or twice a week. However,he never consulted William Contris, or George Elrod forguidance on how to manage his Company. On one singleoccasion Newman discussed with David Contris over thetelephone an emergency labor problem he was havingwith his employees. Here he was faced with the extremesituation that arose out of a sudden unexpected workstoppage, with a demand by his butchers for a $1 raise.The chain of calls to David Contris was originated by anemployee, Donald Morrell, and after Newman spokewith Donald Contris, he did give his employees a 25-cent raise, and did not fire Daniel Leuthauser as he hadplanned. The record discloses no other consultation con-cerning any management matter between Newman orLoyd with David Contris at Clinton Packing, or withGeorge Elrod at Avco.Clinton Packing also was managed strictly by its in-plant staff, without outside assistance. David Contrisspent the majority of his time at this plant, and the day-to-day management was performed by Tom Chatelain,the manager, and Clarence Turner, the assistant manager.Chatelain bought the hogs and sold the meat. NeitherDennis Contris nor William Contris ever told Chatelainhow to run Clinton Packing.Avco was also managed on a daily basis by its manag-er, George Elrod. Elrod buys the hogs and supervisesthe selling of the plant's meat. He can increase the dailyhog kill so as to achieve more production per employee,and he grants raises to employees. He advises DennisContris of these decisions at a later date. Elrod neverconsulted with the managers at the other plants when de-ciding on raises, hirings, firing, or any other aspect ofemployee relations.William Contris, on several occasions, visited his sonsat the three plants, but there is no evidence to indicatethat they were anything other than visits of a retiredfather with his sons.c. Centralized control of labor relations. There is noth-ing in the record to support a claim that there was a cen-tralized control of labor relations at the three slaughter-houses, and the General Counsel correctly does not pointto any such control. Each plant manager hired and firedits own employees, set the rates of pay applicable to thebutchers of that plant, and established what fringe'bene-fits it cared to give to its employees. It is fair to say thatlabor relations at Contris Packing were not in an ad-vanced state of the art, but were handled in a mostprimitive on-the-spot, shoot-from-the-hip, in-plantmanner.Common ownership. The fourth factor used in deter-mining a single employer, common ownership, appearsto some degree as between Dennis and William Contriswith Contris Packing. On the opening day of the hear-ing, Dennis Contris stated on the record that he owned"a partnership" in Contris Packing, and that the partner-ship was with his father. He also said he thought hisbrother David owned some stock in Contris Packing.When the hearing reopened, Dennis Contris testified thathe owned all of the stock in Contris Packing. The recordalso shows that Dennis Contris and his father owned, ona 50-50 basis, the plant and real estate. These two ownersof the real estate rent the plant to the corporation for$2,500 a month. This monthly rent is then paid over tothe Small Business Administration on the loan assumedby Dennis and William Contris when they bought theplant at the November 1979 auction.As asserted by David Contris in his letter of January23, 1981, to Region 14, General Counsel Exhibit 44(R),he owned 100 percent of the stock of Clinton Packing,and he did not own any stock of Contris Packing. Davidalso owned the plant and all equipment at Clinton Pack-ing. His father, William Contris, owned the real estate onwhich the plant was located, under a lease betweenDavid and his father, originally entered into on August19, 1974.'7 The findings of the Special Master wereadopted by the United States Court of Appeals, EighthCircuit in NLRB v. Clinton Packing Co., 527 F.2d 560(1976).As to Avco, on the opening day of the hearing DennisContris stated on the record that he owned a "partner-ship" in Avco. At the reopened hearing, he testified thathe personally owned the real estate, plant, and equip-ment used by Avco. No evidence was presented to showany ownership other than that of Dennis Contris.From the evidence it is apparent that there was a closefamily relationship between William, Dennis, and DavidContris. But this does not bear the burden of proving acommon ownership of the three companies, or of ContrisPacking with either of the other two packing houses.Dennis Contris did originally use the vague term of part-nership in describing his relationship with Contris Pack-ing and Avco, but the facts did not bear this out. Thefact that William Contris did have a 50-percent interestin the plant and real estate of Contris Packing is an indi-cation of common ownership of that plant only. Howev-er, even assuming that there was common ownership ofall three plants, this would meet only one of the Board'sfour criteria in establishing a single employer. Since theother three criteria were clearly not met, I find these Re-spondents did not constitute a single employer. GenovaExpress Lines, 245 NLRB 229 (1979); El Sol MexicanFoods, 200 NLRB 804 (1972).2. Alter egoIn Crawford Door Sales Co., 226 NLRB 1144 (1976),and Ski Craft Sales Corp., 237 NLRB 122 (1978), theBoard reiterated that it would find an alter ego status toexist where the enterprises had substantially identical,"management, business purpose, operation, equipment,customs, and supervision, as well as ownership." ClintonPacking can be eliminated immediately as obviously notmeeting the alter ego criteria. It is also readily apparentthat Contris Packing and Avco are not alter egos, astheir relationship only meets a few of the required"? In a Master's Report issued in connection with a prior case involv-ing Clinton Packing and the Board. the Special Master found that DavidContris' lease of the land from his father was a "bona fide business trans-action," and that William had "divested himself of all interest in a rightto control the management and operations of the business at Clinton, Mis-souri." R. Exh. 29 at 168.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenchmarks. It is true that Dennis Contris owns thestock of Contris Packing and also owns Avco in its en-tirety. Their basic purpose is the same, to sell hog meatto the same type customers. However, their managementis different, their operation, equipment, customers, andsupervisors are all different. I therefore find that thesethree Companies are not alter egos of each other.The General Counsel also contends that Dennis,David, and William Contris are alter egos of each otherin the operation of the single integrated business. Since Ihave concluded that the three corporations were not asingle integrated business, the three members of the Con-tris family could not be the alter egos of such a business.Nor do I find that the evidence will permit David Con-tris to be found an alter ego for any of the three Re-spondent corporations so that he could be held individ-ually liable herein, as desired by the General Counsel.However, I do find that Dennis Contris was the alterego of Contris Packing, and as such would be individual-ly liable for any unfair labor practices found to havebeen committed by Respondent Contris Packing.In determining whether to pierce the corporate veil,the courts and the Board have looked beyond organiza-tional form and found certain principal officers to haveconstituted alter egos of the corporation, and thereforeheld them individually liable for the unfair labor prac-tices perpetuated by their corporation. G & M Lath &Plaster Co., 252 NLRB 969 (1980); Carpet City Mechani-cal Co., 244 NLRB 1031 (1979); Ski Craft Sales Corp.,supra; Ogle Protection Service, 149 NLRB 545 fn. 1(1964), enfd. in relevant part 375 F.2d 497 (6th Cir.1967), and the supplemental backpay decision, 183NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971).Dennis Contris solely owned the stock and controlledthis corporation, being its self-appointed president. Hesolely made the decision to close the plant down in No-vember 5, and to lay off all the employees. He personallyrefused to bargain with the Union. He ignored the cor-porate form, as early in the hearing he stated on therecord that he owned a "partnership" in Contris Pack-ing. Later he testified he believed he was the vice presi-dent, whereas records showed he was the president. Heused Avco stationery on October 21 when he made re-sponses on the charges filed against Contris, and alsoused Avco stationery on November 10 when he notifiedthe Union that he had closed the plant. Under the factsof this case it is clear that Dennis Contris was complete-ly indifferent to the form of the Company, and I findthat Respondent Dennis Contris as the alter ego of Con-tris Packing would be individually liable for any unfairlabor practices perpetrated by Respondent Contris Pack-ing, and subject to any remedial order.Under the circumstances of this case, I also concludethat it is necessary to find William Contris individuallyliable as to any backpay order so that a total frustrationof the Act may not be perpetrated. While William Con-tris testified that he owned only half of the real estate atContris Packing, the record does not bear this out. Itwas William who placed the bid at the sheriffs sale, andwith his son Dennis bought the entire interest of theformer owner, plant, equipment, and real estate. Nothingin the record indicates that he ever divested himself ofhis one-half interest in the plant and its equipment. Thus,after the closing of the plant in November, Dennis de-scribed a conversation he had with his father: "He [Wil-liam] told me one time in Gadsden, asked me what Ithought about getting rid of the building and stuff atWentzville and wanted to know if I had any figure inmind." When Dennis gave him a figure, his father toldhim, "Well, we can't lose that kind of money." WilliamContris did execute a lease with John Washington, a Col-orado meatpacker, for the year of January 1, 1981,through December 31, 1981, which defined the propertyas "all of the building, fixtures, and improvements there-in." The lease, Respondent Exhibit 1, executed January21, 1981, contained an option to renew, and an option topurchase. Although the lease was not effectuated asWashington had water problems with the officials ofWentzville, it showed that William Contris was a co-owner of Contris Packing plant, equipment, and realestate, and that he would share in future revenue from itsleasing or sale. It is also important to note that WilliamContris' plant in Petersburg, Virginia, Diamond MeatCompany, received two checks from Contris Packingdated December 10 in the total amount of $81,439.60,under incredible circumstances as set forth in sectionIII,P below.D. Interference, Restraint, and CoercionThe consolidated complaint alleges some 55 specificindependent violations of Section 8(a)(1) in statementsmade to employees between late January and July 25 bysupervisors of Contris Packing. The General Counselpresented various employees who testified relative tothese statements made to them by Plant ManagerNewman, Assistant Manager Loyd, and Foreman Wil-kins. The allegations attributed to Newman and Loydwere generally denied. Wilkins did not testify, so thestatements attributed to him are undenied. Wilkins hadleft the employment of Contris Packing in July when theplant had been closed down by Newman. Newman testi-fied that he had heard that Wilkins was in jail in Peters-burg, Virginia. Respondent argues in its brief that Wil-kins had so aligned himself with the interests of the em-ployees that any coercive remarks made by him are notattributable to Contris Packing. Wilkins was an admittedsupervisor within the meaning of the Act, and his on-the-spot firing of Richard Morrell for fighting, and his firingof Donald Morrell for refusing to hang hogs, bears thisout. Wilkins was also a figure of authority, being 5 feet10 inches tall, and weighing 260 pounds. As to Respond-ent's argument that many of Wilkins' remarks were madein social situations, the record also shows that employeeswent to Newman's apartment on various occasions,where they played cards and drank beer, just as they didat Wilkins' apartment. Wilkins' statements about theUnion were not isolated expressions, but were made dayafter day in tandem with the same type of coercive,threatening statements made by the plant manager him-self. Certainly the employees had just cause to believethat the Company authorized his statements, and thatthey reflected the Company's policy, just as Newman's206 CONTRIS PACKING CO.statements reflected company policy. NLRB v. Texas In-dependent Oil Co., 232 F.2d 447, 450 (1956).The evidence in respect to the 8(a)(1) allegations willbe discussed below in the same order as they are plead-ed. There were also allegations that four employees weredischarged because they engaged in protected concertedactivities. The discharge of these four employees will beconsidered jointly with the allegations regarding the in-dependent violations of Section 8(a)(1).1. (5A) Rick Hunt testified that in late January orearly February, on a Friday, employees were in theplant's front lobby sitting around talking, when RichardMorrell stated to Plant Manager Newman that the em-ployees were going to get a union in the plant. Newmanreplied that "We won't put up with getting a union in."Another employee then asked, "You're just going toleave it set empty," and Newman responded "Yes, wegot bigger plants than this sitting now." Newman deniedthat he made any such statement. I credit Hunt's testimo-ny and find that Newman threatened to close the plantdown if a union was to become the bargaining represent-ative of the employees. It is well settled that the threatof plant closure in the event employees attempt to union-ize violates Section 8(a)(1). Teledyne McCormick Selph,246 NLRB 766 (1979), Elm Hill Meats, 205 NLRB 285(1973). It is to be noted that William Contris' plant atWarsaw, North Carolina, was shut down at that time.2. (5B) Thomas Morrell testified that one day in earlyMarch, after work, the emloyees were in the lobby dis-cussing wages and raises. The subject of unions arose,and Plant Manager Newman stated that he guaranteedthat he would close the doors of the plant if the employ-ees tried to organize a union. Newman denied makingany such threat. I credit Thomas Morrell's testimony andfind that Newman's threat of plant closure violated Sec-tion 8(a)(I).3. (5C) In the first week of March, after work oneday, employees were in the plant's lobby discussingwages and raises, when the subject of unions came up.Tom Morrell testified that Newman stated that the em-ployees at Clinton Packing had tried to get a union inthat plant, and it was closed down for 2 years. Newmanthen told the employees that he guaranteed that hewould close the doors if the employees sought to orga-nize a union. Newman denied generally making such astatement. I credit Tom Morrell's testimony and find thethreat of plant closure violative of the Act. George C.Shearer Exhibitors Delivery Service, 246 NLRB 416 (1979).4. (5D, E) On March 20, Newman had his first majorconfrontation with the employees of Contris Packing. Atthe morning break the employees agreed among them-selves that they wanted a raise. Following lunch, about12 or 13 butchers went to the lobby. Newman had beentold by the cleanup man that there was trouble upstairsand he left the basement and went to the lobby. Newmanadmittedly asked what was wrong and employee DanielLeuthauser acted as the spokesman for the group. Leuth-auser replied that they wanted a raise, as they had beenpromised a $1 raise by Dennis Contris and David Con-tris. Newman informed the employees that there wouldbe no raise and that David had nothing to do with Con-tris Packing. He then told them to go back to work orhe would presume they quit. Three employees, Leuth-auser, Donald Morrell, and Denny Menteer, went to apublic phone, from which they talked to David Contrisin Clinton about the raise they claimed to be due. AtDavid Contris' instructions the employees returned tothe plant. Newman then told them that the enployeeswould receive a 25-cent raise, so they should go back towork.Leuthauser testified that, after Newman told the em-ployees of their quarter raise, the manager pointed tohim and said he did not get the raise and was fired.Newman admitted that he told Leuthauser he was goingto fire him because: "I thought he was back there stir-ring up trouble and telling all the butchers lies aboutpeople promising a dollar raise just to get them stirredup to cause trouble so I was going to fire him." As theemployees left the lobby to go back to work, RichardMorrell heard Newman say that Leuthauser was a "ring-leader and a trouble maker" and would not get his jobback. Newman permitted Leuthauser to call David Con-tris from the manager's office, and at the end of that con-versation decided not to fire him, allowing him to returnto work.After Newman's conversation with Leuthauser, Rich-ard Morrell testified that he told the manager that theemployees would not have a problem on wages if theyhad a union. Richard Morrell further testified thatNewman informed him that he guaranteed that therewould be no union in that plant and that "We'll shut thedoors down before they get a union in here." I creditLeuthauser's and Richard Morrell's testimony and findthat Newman threatened to discharge him for so doing,called him a ringleader and troublemaker'sin the pres-ence of other employees, and warned that there wouldbe no union in the plant, and that Respondent wouldshut the plant down before allowing a union in the plant.These threats are clearly coercive and the Companythereby violated Section 8(a)(l) of the Act. Tufts Brs.,Inc., 235 NLRB 808 (1978).It was noted above that Frank Wilkins did not appearat the hearing to testify, and as a consequence the 8(aXl)allegations against him are undenied. There appearing tobe no reason to discredit those employees who testifiedthat these statements were made, I find that they oc-curred as listed hereafter in each allegation involvingWilkins.5. (5F) In late March, at Wilkins' apartment, Wilkinstold employee Richard Morrell that Leuthauser was aringleader and that he wanted to fire him. Wilkins alsotold Morrell that he was going to get rid of those em-ployees who were trying to obtain union representationin the plant. I find that this statement violated Section8(a)(1) of the Act. Caron International, Inc., 246 NLRB1120 (1979).6. (5G) Employee Leuthauser testified that a few daysafter March 20, the day on which the employees had the" The term "troublemaker" has an established meaning in the lexiconof labor relations as a term applied by employers to individuals who areattempting to convince other employees to engage in union activities.Coating Products, 251 NLRB 1271 (1980); Garner Tool & Die Mfg., 198NLRB 640 (1972).207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfrontation with Newman over a raise, he was on theboning floor. At this time Loyd told him that Newmanwanted to fire him because he was the ringleader of thewhole organization. Loyd denied that he made such acomment. I credit Leuthauser's testimony, and find thatLoyd's statement was a thinly veiled threat that Leuth-auser was going to be fired because he was the leader ofthe employees in seeking the wage increase. Such athreat violates Section 8(a)(1) of the Act.7. (5H) On March 20, employee Rick Hunt was work-ing on the boning floor, talking to Wilkins. When Huntmentioned unions Wilkins replied that he did not want tohear anything about a union, and that to talk about aunion was the quickest way to get fired. I find that thiswas plainly coercive, and a threat of discharge that vio-lated the Act. Town & Country Supermarkets, 244 NLRB303 (1979).8. (51) Employee Dennis Menteer testified that about Iweek after the employees received the pay raise inMarch, he came into the plant several hours late towork. Newman told him he was fired because he hadbeen a ringleader the week before in getting the otheremployees to ask for a raise. Menteer testified that hewas rehired about 3 to 4 weeks later by Newman.Newman denied making such a statement. I do not creditMenteer's sparse and vague testimony as to this allegedincident, as I believe he has it confused with a similar in-cident that all agree occurred on June 10, when he wasdischarged by Newman, and rehired several weeks later.Also, there was no corroborating testimony by any em-ployee that Menteer was called a ringleader by any su-pervisor, and the record in no way shows he was aleader in the movement seeking the March raise. I havealready found that Wilkins and Loyd said Leuthauserwas the ringleader in getting the quarter raise. I shallrecommend that this allegation of the complaint be dis-missed.9. (5J) In late March Richard Morrell was at Wilkins'apartment talking to the foreman. Richard Morrell de-scribed his conversation with Wilkins as follows: "Iheard rumors to the effect that you were going to try toget rid of Danny. And he said 'I'll tell you what, I'mgoing to get rid of everybody that is trying to get aunion in and I'm going to get people that want towork."' I find in agreement with the General Counselthat Respondent's statement was coercive and constitutesa violation of Section 8(a)(1).10. (SK) Thomas Morrell testified that during the firstweek of April, on Good Friday, he and other employeeswere back in the locker room discussing union wages. Atthis time Newman walked in to use the restroom, and hestated to the employees, "I guarantee you-I don't wantto hear no more talk about unions. None of the otherplants have unions and we'll close the doors on thisone." The manager then told the employees that theplant in Clinton had been closed for 2 years because theemployees had tried to organize a union. Newmandenied making such a statement. I credit Thomas Mor-rell's testimony, and find that Newman's threat to closethe plant if it was unionized was violative of Section8(a)(l), as was his statement that the plant at Clinton hadbeen closed because its employees had engaged in unionactivity. 911. (5L) Employee David Price testified that, in lateMarch or early April, he and other employees were inthe plant near Newman's office having a conversation.Price summed it up as follows: "Well, we were talkingabout G.M. moving in and stuff and how around there itis going to be all union, and Bob Newman said if it turnsunion he is going to close the plant down." I do not findthat the General Counsel has met his burden of proof asto this alleged violation, as Newman's statement is tooambiguous. It is true that the record does show thatGeneral Motors was planning to build a new assemblyplant in Wentzville at some time in the future. However,Newman's statement could be interpreted that if theGeneral Motors plant became unionized he would closethe packing plant down, as he could not compete withthe General Motors rate of pay. I recommend dismissingthis allegation of the complaint.12. (5M) Richard Morrell testified that in late May orearly June he was loading barrels off the loading dockonto the rendering truck. Loyd and the truckdriver weretalking when Richard Morrell complained that the em-ployees were not making good wages, not even appren-tice butcher wages. When Loyd replied that that is theway it was, Richard Morrell then asked Loyd if any at-tempt had been made at any other plant to secure unionrepresentation. The assistant plant manager replied that"they tried that at Clinton a couple of years ago, andthey shut it down for 2 years, shut the doors down onit." Morrell knew that Loyd had worked at ClintonPacking before going to work for Contris Packing. Ondirect examination Loyd denied that in late May or earlyJune he had told Richard Morrell that Clinton Packinghad been closed when the employees had tried to get aunion. On cross-examination Loyd admitted that in May1980 he had discussions with Richard Morrell, but he didnot remember what the discussions were about. I creditRichard Morrell's testimony and find that the assistantmanager's statement was coercive and constituted a vio-lation of Section 8(a)(l). Teledyne McCormick, Selph, 246NLRB 766 (1979).13. (5N) Employee Michael Dunn testified that, on orabout May 30, the employees were in the lobby afterwork discussing wages. One of the employees stated thatthey needed a raise, and that if the employees were rep-resented by a union, they could probably get moremoney. Newman then spoke up saying, "Well, thatwould be just fine. We'll just shut the plant down."Newman testified that he did not hear, in late May, anyemployee state, "We will be getting the Union in soon."He also testified that he did not recall telling these em-ployees, "That's just fine, we will just shut it down." Icredit Dunne's testimony and find that Newman's re-19 Loyd admitted that the three packing plants he had worked for, allowned by members of the Contris family, Clinton Packing, Contris Pack-ing, and Avco, were all nonunion. The record shows that Garfield Pack-ing Company of St. Louis, Missouri, formerly owned by Dennis Contris,was nonunion. The record does not indicate whether other packingplants owned by the Contris family, B & M Meat Company, Tupelo, Mis-sissippi; Diamond Meat Company, Petersburg, Virginia; and WarsawPacking Company, Warsaw, North Carolina, were union or nonunion.208 CONTRIS PACKING CO.marks implied that, if the Contris Packing employeeswere to become represented by a union, the Company, inretaliation, would close the plant. I find that Newman'sstatement was a threat of reprisal and interfered with theemployees' Section 7 rights, and violated Section 8(a)(1).14. (50) In early June, Rick Hunt was returning fromlunch when another employee gave him two metal cam-paign type buttons that had stick pins on the back. Thelarger button, General Counsel Exhibit 16a, had printedthereon "Welcome GM." On the smaller button wasprinted "Vote UAW." (G.C. Exh. 16b.) Hunt "stuck"them on his apron and proceeded into the kill floor. Wil-kins walked up to him and without saying anything, re-moved the UAW button from Hunt's apron and shovedit into the butcher's pocket. Wilkins did not touch the"Welcome GM" button, but he then said, "I don't wantto be hearing nothing about no unions. That's the quick-est way to leave here." Respondent Contris Packing hadno plant rule prohibiting the wearing of insignia, andwhile finding no harm in Hunt wearing the GM button,it forcefully removed the union button. Wilkins' state-ment clearly contained a threat of reprisal for the pro-tected activity of wearing a union button, and such coer-cion violates the Act. Capitol Records, 232 NLRB 228(1977).E. The June 9 Events1. Discharge of Rick Hunt, Robert Morrell, andMark NoltingThe General Counsel alleges that on June 9 RickHunt, Robert Morrell, and Mark Nolting were dis-charged for engaging in protected concerted activities.On June 9 a large number of the employees had beendiscussing their pay, and their belief that they had beenpromised another raise, when there was an increase inthe number of hogs killed per day. During the lunchperiod, or right after it, all butchers, some 14 or 15 innumber, proceeded to the lobby, which was adjacent toNewman's office. The employees sat down and declaredthat they would not go back to work without a raise.Wilkins and Loyd were present and, as Loyd testified,he told the employees that the Company could notafford a raise. At this time Newman walked in and askedLoyd what the problem was, and Loyd informed himthat the employees wanted a raise. Newman himself thenasked the employees what they wanted, and they all saida raise. At this point, Newman told Foreman Wilkins toget the employees' timecards. After Newman receivedthe timecards he then proceeded to question each em-ployee. Richard Morrell and Nolting testified thatNewman told the employees to go back to work or leavethe premises. Van Hoose and Mike Dunn testified he saidto go back to work or be fired.Newman testified that after Wilkins got him the time-cards he asked each person, "Are you going to work orare you quitting." After this interrogation all employeesreturned to work except Hunt, Robert Morrell, andNolting. While the testimony of Hunt, Robert Morrell,and Nolting is somewhat different as to what occurredimmediately thereafter in the lobby, it is only necessaryto recite the testimony of Newman. Newman testifiedthat after the other employees returned to the boningarea the following conversation with Hunt took place:I asked him, well, evidently you quit then be-cause you are not going back to work, right? Comeon back Friday and pick your check up.No, he said, I am not quitting and he said, I amnot going back to work either. He says, I am justgoing to sit here.I said, well, if you quit, you've got to leave thebuilding.Q. Was there any response to that?A. He says, if you want me to leave the building,you are going to have to fire me and Robert Mor-rell sat there and agreed with him.I said, in other words, you want me to fire you,huh? and he said yes and Morrell shook his headand said yes, Robert Morrell.Q. So what did you say next?A. I said O.K., if you want me to fire you, youare both fired and I went in and wrote their checksout.As to Nolting, Newman testified that he was sittingover by a door, and did not participate in the manager'sconversation with Hunt and Robert Morrell. At thispoint Newman testified as follows:Q. Did you ever have any conversation with himthat day?A. Yes, he says, where is my check?I said, I am not giving you any check.He said, you fired me.I said, I didn't fire you. You quit. At this time theemployees had already been back to work for forty-five minutes. And I told him, if you don't leave thebuilding, I'm going to call the police and you canpick your check up Friday.He says, I am not leaving so I just went in andcalled the police.Q. Did he stay out there in the lobby area?A. He went out in the back and when the policecame, I just had them go back and get him andescort him out of the building.During Newman's conversation with Nolting, Huntand Richard Morrell had remained in the lobby. Whenthe police removed Nolting from the building, they alsoescorted Hunt and Richard Morrell out at the same time.Loyd's testimony substantially corroborated Newman's,and he admitted that Hunt and Richard Morrell bothsaid they wanted a raise and would not go back to workwithout one.2. Analysis and conclusionsThe General Counsel contends that Hunt, RichardMorrell, and Nolting were engaged in the protected con-certed activity of requesting pay raises and were improp-erly discharged for such legal activity. Respondent, in itsbrief, argues that Hunt and Richard Morrell voluntarilyterminated their employment by asking that they befired, and that Nolting quit of his own accord.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Hunt and Morrell did not voluntarily termi-nate their employment and that Nolting did not quit. Aquit occurs when an employee, by his own act, termi-nates his employment. Firestone Steel Products Co., 248NLRB 549, 552 (1980). Thermofil, Inc., 244 NLRB 1056(1979).20 The record is clear that none of these threeemployees voluntarily terminated their employment onJune 9, and that the subject of quitting was solely initiat-ed by Newman. It was Newman who posed the questionto all the employees as to whether they were going to goback to work or quit, and this threatening sword ofDamocles broke the concerted activity of all but thesethree employees, as 11 or 12 employees returned towork. When Hunt and Richard Morrell insisted on re-maining in the lobby because they wanted a raise, it wasNewman who told them that they evidently had quit. Itwas also Newman who told Nolting that he had quit.When these three employees remained in the lobbythey were clearly engaged in the protected concerted ac-tivity of seeking a raise, Robertson Industries, 216 NLRB361 (1975). Newman fixed the amount of time that Huntand Richard Morrell were in the lobby as 45 minutesbefore the arrival of the police. No claim is made, norcould any be made, that the employees' action constitut-ed on illegal sit down strike. Masonic & Eastern StarHome, 206 NLRB 789 (1973); Crenlo, 215 NLRB 872(1974).Upon the record as a whole, it is found that Respond-ent Contris Packing on June 9 violated Section 8(a)(1) ofthe Act by discharging Rick Hunt, Robert Morrell, andMark Nolting because they engaged in the protectedconcerted activity of seeking a raise. Fun Striders, Inc.,250 NLRB 520 (1980).2. (5P) alleges: "On or about June 9, 1980, ForemanWilkins and Plant Manager Newman told employees thatthe reason for an employee's discharge was because theemployee engaged in protected concerted activities."The General Counsel asserts in his brief that Newmantold Richard Morrell, Hunt, and Nolting they were firedbecause they collectively requested a wage increase.While I have found in the analysis section immediatelypreceding this paragraph that Newman discharged thesethree employees because they requested a wage increase,I do not find any evidence that Newman told these en-ployees that the reason they were discharged was be-cause they asked for a raise. Accordingly, I shall recom-mend that this allegation of the complaint be dismissed.F. The June 10 Discharge of Dennis MenteerMenteer testified that on the day following the dis-charge of the three employees, he came into work andwas sharpening his knives, when Wilkins informed himthat Newman wanted to see him, telling him, "Boy, youdone got yourself fired." When Menteer arrived at theoffice Loyd was also present. Newman said to him,"Well, somebody told me that you were the ringleader,asking everybody to come up here for a raise." Menteerdenied that he was the ringleader, stating that Hunt and20 Robert's Dictionary of Industrial Relations. Bureau of National Af-fairs, Revised Edition, defines a quit as "The voluntary termination orresignation from employment, which is initiated by the employee."Robert Morrell were. Newman then told Menteer thathe could not put up with this, and fired him.According to Newman, he was working on the bookson June 10 when Donald Morrell "stormed into theoffice." Donald Morrell told Newman that Menteer wasin the back calling him a scab and other names, and ifNewman did not get him out of there, Donald Morrellwas going to stick a knife in him. Newman then calledMenteer to the office, told him that he could not standany more trouble back there, and gave him his check,discharging him.Donald Morrell, another of the Morrell brothers,denied that he asked Newman to discharge Menteer. Healso did not recall Menteer calling him a scab or givinghim trouble on the boning floor. He did recall that a fewdays after Menteer was discharged, Newman told himthat "I have already got one ring leader," and then askedhim if he wanted the manager to get rid of some moreemployees. 2'I credit Menteer's testimony that Newman said he hadbeen told that Menteer was the ringleader in getting theemployees to collectively ask for a pay raise on June 9. Ifurther find that Newman then summarily dischargedMenteer because he believed that Menteer had been theringleader. I do not credit Newman's testimony thatDonald Morrell wanted Menteer to be fired. Newmandid not attempt to get a version of the incident fromMenteer, and in fact made absolutely no investigation ofthe alleged incident at all. It is only reasonable thatNewman would have made some kind of investigation tosee what the facts were. Newman had, in March, dis-charged another employee, Leuthauser, because hethought he was a ringleader in presenting the request fora raise on March 20. Now, 3 months later, he had beenfaced with another confrontation with his employees fora raise, and he followed the same procedure he used inMarch by discharging the employee he believed to bethe cause of his trouble, the ringleader Menteer. The dis-charge of Menteer because he engaged in protected con-certed activities violates Section 8(aX)(1) of the Act, and Iso find.1. 5Q recites: "On or about June 10, 1980, Plant Man-ager Newman told an employee that the reason for thatemployee's discharge was because the employee engagedin protected concerted activity." I have credited Men-teer's testimony above and find that Newman did tellhim that he was being fired because he was the ringlead-er, the one responsible for getting the other employees tocome and ask for a raise that day. This statement by theplant manager plainly violated Menteer's Section 7rights.2. 5R alleges that during the week of June 10,Newman told an employee that an employee was dis-charged because the employee engaged in protected con-certed activity. Thomas Morrell, one of the four Morrellbrothers working in the plant, testified that on June 10 or11 he asked Newman why Menteer had been fired, andthe manager told him because he was a ringleader who21 Newman testified that Menteer was not reinstated on July 15 whenhe rehired Hunt and Robert Morrell. Contris Packing admitted in itsanswer that he was so rehired.210 CONTRIS PACKING CO.had provoked the other employees to seek a raise. Icredit Thomas Morrell's testimony22and find that New-man's statement violated Section 8(a)(1) of the Act.G. More Interference, Restraint, and CoercionI. Subparagraph S of section 5 of the amended com-plaint reads as follows: "On several occasions since Janu-ary 1980, the exact dates and places being unknown tothe undersigned, Plant Manager Newman, AssistantPlant Manager Loyd and Foreman Wilkins, threatenedemployees with the closure of Respondent's plant andwith discharge if the employees engaged in protectedunion activities."The General Counsel in his brief admits that his wit-nesses Hunt, Van Hoose, Tom and Robert Morrell werenot able to give exact dates, but states that they testified"in a clear and concise manner." It is an understatementto say that the witnesses were unable to give exact dates,as they were really unable to give any date at all fromtheir own memory. Also, while their testimony might becalled concise because of its brevity, it was not clear. Allfour witnesses testified haltingly and without convictionon this allegation, as is illustrated by Hunt's testimony.Q. [General Counsel] Other than what you havetestified to, any time did they, Mr. Loyd, Mr.Newman or Mr. Wilkins indicate to you that theywould close the plant down if a union came in?Other than what you testified to?A. Yes, there has been, but I can't remember any-thing specifically.Q. Fine. Did that occur between January andJune of 1980?A. Yes.Q. Approximately how many times did thatoccur?A. Two or three times a week, maybe.Q. Where were you at those times, do you re-member? Where did they occur?A. Work, on the bone floor, and on the kill floor.I do not credit the witnesses' testimony on this catch-all allegation, and therefore do not find that the GeneralCounsel has sustained his burden of proof. I would dis-miss this allegation.2. (5T) This allegation of the complaint sets forth thaton or about June 18 Foreman Wilkins and AssistantPlant Manager Loyd interrogated an employee aboutwhether that employee gave evidence to an agent of theBoard. Donald Morrell testified that on June 17 he gavea statement to Karen Rengstorf, an agent of the Board,who drove a red Camaro.23 On the next day he came towork and Wilkins and Loyd asked him if he talked to alady who drove a little red Camaro. Donald Morrell re-plied that he did not know what they were talking about.I cannot find that this ambiguous question constituted ass It is to be noted that Thomas Morrell was appointed foreman whenthe plant reopened on September 22.s3 Field Examiner Rengstorf had come to the house of Robert Morrellon June 17 to take statements from employees about the charges filed byNolting on June 12.violation of the Act, and I shall recommend that this al-legation of the complaint be dismissed.3. (5U) This allegation sets forth that on or about June18, Wilkins and Loyd interrogated an employee as towhether that employee gave evidence to an agent of theBoard. Van Hoose testified that on June 19 he was atWilkins' apartment, when the following occurred: "Hetold me that the Company attorney they had at thattime, told him that I had gave statements to Karen, andhe asked me what I told the lady, and I replied that Ijust answered her questions."I credit Van Hoose's uncontradicted testimony andfind that Wilkins' interrogation, in the absence of anyjustification for asking this question, interfered with VanHoose's Section 7 rights and therefore violates Section8(a)(1) of the Act. Maspeth Trucking Service. 240 NLRB1225 (1979).4. Subparagraph 5V recites: "On or about June 23,1980, Assistant Manager Loyd interrogated an employeeas to what that employee told an agent of the NationalLabor Relations Board." Subparagraph 5W recites thaton the same day, Loyd "threatened an employee w ithunspecified reprisals" for talking to an agent of theBoard. In support of these two allegations, Van Hoosetestified that a few days after he was at Wilkins' apart-ment, the following occurred: "Well, out in the lobby,Mr. Loyd asked me about what I had so important totalk to her about. And I told him that I answered thelady's questions. She wanted to talk to me. He also, atthat time made a remark that it could be hazardous tomy health to be talking to her."Loyd testified that he possibly talked to Van Hooseand other employees on June 23, but he did not remem-ber anything about the conversation.I credit Van Hoose's uncontradicted testimony, andfind that Loyd's interrogation of Van Hoose constitutedan unlawful infringement upon employees' Section 7rights and thereby violates Section 8(a)(1) of the Act. Ialso find that Loyd's statement that talking to the ladycould be hazardous to Van Hoose's health was an al-leged threat. While I do not believe that it was a threatof physical injury, it was a veiled threat that economicharm could befall Van Hoose because of his giving astatement to a Board agent. I find this remark of Loyd tobe coercive and a violation of the Act.6. Subparagraph 5X recites: "Sometime in late June1980, or early July 1980, the exact date unknown to theundersigned, at Foreman Wilkins' apartment, ForemanWilkins promised an employee an unspecified sum ofmoney if that employee would drop charges that the em-ployee filed with the National Labor Relations Board."Hunt testified that he was at Wilkins' apartment withDon Morrell on July I, when Wilkins informed him thatif he would drop the charges filed with the NLRB, hewould get a raise and his job back. Hunt's uncontradict-ed testimony is credited and I find that Wilkins' promiseof benefit to induce an employee to withdraw chargesfiled with the Board constituted an unlawful infringe-ment upon employees' Section 7 rights and therefore vio-lates Section 8(a)(1) of the Act.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. Subparagraphs 5Y and 5Z will be treated jointly. 5Yrecites: "On or about July 14, 1980 owner William Con-tris threatened employees with harm and other specifiedreprisals for talking about the Union." Van Hoose testi-fied that on July 14 he and Donald Morrell were sharp-ening their knives, and as his steel glove was worn out,he asked for a new one. When Loyd informed him that anew glove would cost $50, Donald Morrell replied that"if this was a Teamster job they would supply their ownequipment." Don Morrell spoke up and said that theyshould get the UAW in there. At this point Loyd said,"Bill Contris doesn't want any more talk about unionaround here, or they would be biting the dust."Donald Morrell's testimony about this incident cor-roborated Van Hoose's testimony in part, but did notmention William Contris:Me and Mr. Van Hoose was sharpening our knivesand Mr. Van Hoose asked Mr. Loyd for a newsafety glove and he said it would be $65. Mr. VanHoose mentioned something about the teamstersunion and I said something about the UAW, andMr. Loyd said that we would be biting the dust.Subparagraph 5Z recites: "On or about July 14, 1980Assistant Manager Loyd told employees not to talkabout the Union and promised if they did so nothing ad-verse would happen to them." In support of this allega-tion Donald Morrell testified that on July 14, the follow-ing occurred:At 9 o'clock break I went up and told him Iwould quit because I thought my life was beingthreatened.Q. Then what?A. He said just don't talk about the union andnothing would be said about it.Loyd testified that he recalled talking to Van Hooseand Don Morrell in mid-July about safety gloves. Ac-cording to Loyd, Van Hoose told him that he wanted anew safety glove.24The assistant plant manager repliedto him that the Company only provided the first glove,and the employee had to buy the second glove at a priceof S40. Loyd further testified that he did not recall VanHoose saying that if the employees had a union, theywould get gloves for free. Loyd denied that he ever toldemployees that William Contris did not want any uniontalk. He did recall that on the same day as the glove in-cident, Don Morrell told him in a joking manner that hewas quitting because his life had been threatened. DonMorrell did not quit and Loyd did not pay further atten-tion to his remark.William Contris testified that he was in the Wentzvilleplant in the summer of 1980 on a social visit with hisson, and that he engaged in casual conversations withseveral employees. He denied that he ever discussedunions with the employees. Based on the evidence above,I do not find that William Contris threatened employees4 A safety glove is a stainless steel mesh glove that covers the twofingers used to hold the meat.for talking about the Union, and the allegation fails forwant of proof.However, I do credit Van Hoose's and Don Morrell'stestimony as to the conversation about the Teamsters andthe UAW, and that Loyd made some remark that theywould bite the dust if they talked about unions in theplant. I attach no physical threat to Loyd's statement,but I do find in it an implied threat that employees whotalked in the plant about unions would be fired. I con-clude that this incident constitutes a violation of Section8(a)( ).8. Subparagraph 5AA and paragraphs 8A and 8Brelate to the same employee and same incident, and willbe jointly treated herein. Subparagraph 5AA recites: "Onor about July 15, 1980 Plant Manager Newman told anemployee that the employee would not be rehired unlessthat employee withdrew charges that the employee hadfiled with the Board."25Paragraph 8A reads: "From onor about July 15, 1980, until on or about July 21, 1980,Respondent refused to rehire employee Charging PartyMark Nolting."In support of these allegations Nolting testified that hewent to the plant on July 15, and asked Newman to havehis job back, as "everybody else" had gotten their jobsback.26Newman replied that he could not give him hisjob back because he had filed charges with the NationalLabor Relations Board, but if he dropped the chargesthe plant manager would give him his job back. Noltingreturned to the plant late in the day and talked to Wil-liam Contris about getting his job back. According toNolting, William Contris said "no matter what happenedI could get my job back the very next day." The plantwas closed on the next day, and on the following dayNolting came in to work. Newman told him to leave,and when the plant manager threatened to call the policeand have him removed from the plant, he left.Newman admitted that Nolting came to him in Julyand he described their conversation as follows: "He saysI would like to have my job back and I told him Icouldn't give him his job back that he should go see theNational Labor Relations Board and go through themand get his job back."Newman denied that he told Nolting that if hedropped the charges against the Company he could havehis job back. When asked if Nolting was ever reinstated,Newman replied, "Not by me, no." Actually Noltingwas reinstated on July 21 after coworker Hunt came tohis house and informed him that Loyd wanted him tocome back to work. William Contris testified that he wasin the lobby when an employee said to him, "Hey, howabout me coming back to work here." William Contristold him he could come back to work any time as far ashe was concerned, "but I ain't got no say-so about it."I credit Nolting's testimony that Newman told himthat he would give him his job back if he would with-draw the charge he had filed with the Board, and find25 Following Nolting's discharge on June 9, he had filed a charge withthe Board on June 12.25 As admitted by Respondent Contris Packing in its answer, formeremployees Rick Hunt and Robert Morrell were reinstated on or aboutJuly 15.212 CONTRIS PACKING CO.this to be a violation of Section 8(a)(1). I also find thatRespondent by Newman discriminated against Nolting innot hiring him back. Newman had rehired Hunt and VanHoose, who had been fired on the same day as Nolting.Following the three firings, the only difference in the re-lationship of the three butchers to Newman was thatNolting had filed a charge with the Board, and Hunt andVan Hoose had not. Newman's retaliation against Nolt-ing for engaging in his right to seek Board assistanceconstitutes a violation of Section 8(a)(4) of the Act. D &H Mfg. Co., 239 NLRB 393 (1978).H. Acts of Interference. Restraint, and Coercion byWilkins in JulyIt has been noted above that Frank Wilkins did notappear at the hearing, and as a consequence the 8(a)(1)allegations against him are undenied. There appearing tobe no reason to discredit those who testified that thesestatements were made, I find that they occurred as theyare listed below. I find that by Supervisor Wilkinsmaking these statements Respondent violated Section8(a)(1) of the Act.1. (5BB) Around July 15 at Wilkins' apartment, Wil-kins brought up the Union, and told Hunt that he did notwant a union at Respondent's plant because the plantwould then close down.2. (5CC) Around July 15, at Wilkins' apartment, Wil-kins told Hunt that there was no way the Companywould put up with a union, that Respondent would shutit down before it would allow a union into the plant, andthat Wilkins did not want to see a union in the plant be-cause he would lose his job like everyone else.3. (5DD) Around July 15, Wilkins told Hunt that Re-spondent did not have unions at any of the other plants,and that one time Respondent had a union at one of itsother plants for 2 weeks and the plant was closed down.4. (5EE) Around July 16, while Hunt was at Wilkins'apartment, Wilkins interrogated Hunt by asking if he hadgone to the union meeting. Hunt replied that he knewnothing about the meeting.5. (5FF) Around July 16, while Hunt was at Wilkins'apartment, Wilkins interrogated Hunt by asking if heknew who was responsible for putting the union meetingon, to which Hunt replied that he did not know.6. (5GG) Around July 16, while Hunt was at Wilkins'apartment, Wilkins created the impression of surveillanceby telling him that he thought that it was employeesMike Dunn, Glynn Burton, and Steve Gorman whowere responsible for conducting the union meeting.7. (5HH) Around July 16, while employee GlynnBurton was at Wilkins' apartment, Wilkins interrogatedBurton by asking him how was the union meeting, towhich Burton replied that he did not know what Wilkinswas talking about.8. (5II) Around July 16, while Burton was at Wilkins'apartment, Wilkins created the impression of surveillanceby telling him that he thought Donald Morrell was theinstigator for a union, and that he believed that the em-ployees were having union meetings at the house of DonMorrell's parents.9. (5JJ) Around July 16, while Burton was at Wilkins'apartment, Wilkins solicited grievances from Burton, andpromised to try to remedy those grievances by obtaininghospitalization and a decent wage, if there would be nounion.10. (5KK) Around July 16, on the plant's kill floor,Wilkins created the impression of surveillance by askingDon Morrell who was at the union meeting.II. (5LL) alleges that on or about July 16, Wilkins so-licited an employee's grievances and impliedly promisedto remedy those grievances if that employee did not sup-port the Union. I do not find any testimony that wouldsupport this allegation and I recommend that it be dis-missed.12. (5MM) Around July 16, on the plant's kill floor,Wilkins promised Don Morrell that if a union did notbecome the employees' collective-bargaining representa-tive, the employees would be given free gloves, theirknives at cost, and free barrels of beer.13. (5NN) Around July 16, at Wilkins' apartment, Wil-kins told employee Terry Lee Turman that the employ-ees should not get involved in unions, they would be nogood for the employees, and would cause everybody tolose their jobs.14. (500) Around July 16, at Wilkins' apartment, theforeman solicited Glynn Burton's and other employees'grievances by asking the employees what they wantedfrom the Company in order to secure their vote againstthe Union, and promised to remedy their grievances.15. (5PP) Around July 16, at Wilkins' apartment, Wil-kins promised employee Don Morrell that if he could gethis brothers to vote against the Union, he would buythree kegs of beer and all the barbecue they could eat.16. (5QQ) Around July 17, at Wilkins' apartment,when Nolting talked to Wilkins about getting his jobback, he was told by the foreman that the only reason hehad not been rehired was because he filed charges withthe "Labor Relations Board."17. (5RR) Around July 17, at Wilkins' apartment, Wil-kins told Van Hoose that if the Union was selected asthe employees collective-bargaining agent, the plantwould be closed down.18. (5SS) Around July 17, at Wilkins' apartment, Wil-kins told Van Hoose that he wanted to know who wasgoing to vote for the Union, and asked Van Hoose tofind out which employees were going to vote for theUnion.19. (5TT) Around July 17, at Wilkins' apartment, Wil-kins told Van Hoose that he wanted to find out whichemployees were going to vote for the Union so that hecould eliminate them before the vote was taken.20. 5UU alleges that around July 17, at Wilkins' apart-ment, Wilkins promised Van Hoose that he would gethim his job back if he would tell him what he knewabout the union meeting that took place July 14. I do notfind any testimony that would support this allegation andI recommend that it be dismissed.21. (5VV) Around July 22, at Wilkins' apartment, Wil-kins told Van Hoose that the "union shit" he and Mor-rell talked about to Loyd on July 14 was the reason hewas not being rehired.22. 5WW alleges that on or about July 23, while driv-ing in Wilkins' car, Wilkins solicited employees' griev-213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDances and impliedly promised to remedy those griev-ances. I do not find any testimony that would supportthis allegation and I recommend that it be dismissed.23. Subparagraph 5XX recites: "On or about July 23,1980, during a telephone conversation, the plant manag-er, at the Employer's Gadsden, Alabama facility, whosename is unknown to the Regional Director at this time,solicited employees' grievances and impliedly promisedto remedy those grievances." In support of this allega-tion Don Morrell testified that Wilkins asked him andHunt to come to his apartment so that they could get intouch with Dennis Contris in Alabama and straightenthings out. At a pay phone, Wilkins reached GeorgeElrod,27and then put Don Morrell on the phone. Mor-rell described the conversation as follows: "He [Elrod]asked me what was going on and I told him that wewere cut down to 4 days and he reprimanded me out forno reason. He said that the owners wasn't in, Contriswasn't in, and he would see what he could do about it."Elrod testified that he received a telephone call fromWentzville in which Wilkins was trying to reach DennisContris. Elrod informed Wilkins that Dennis was notthere, and he did not know exactly where he was. Wil-kins then told Elrod that he had better get hold of himbecause they had a lot of problems at Wentzville, andElrod advised he would try. At that point another em-ployee of Wentzville got on the phone, and this employ-ee wanted to talk to Elrod about the problems and griev-ances the employees had at Wentzville. Elrod told himthat he did not have any authority at Wentzville, and hewould not get involved as he had enough problems ofhis own.I do not find that Elrod solicited employees' griev-ances or impliedly promised to remedy them. According-ly, I will recommend that this allegation of the complaintbe dismissed.24. Subparagraph 5YY recites: "On or about July 23,1980, in a telephone conversation, employees overheardForeman Wilkins and the plant manager of the Employ-er's Gadsden, Alabama facility state that there would beno union at the Respondent's Wentzville, Missouriplant." The General Counsel relies on the testimony ofemployee Steve Gorman. Gorman testified that on July23, he was sitting outside his apartment playing hisguitar. There was a phone booth next to his door, and hesaw Don Morrell and Wilkins in the booth talking on thephone. Donald Morrell then came out of the booth, andWilkins continued talking on the phone. Gorman did notknow who Wilkins was talking to, but he thought he wastalking to one of the management of the Gadsden plant.Gorman then heard Wilkins say "there won't be anyunion in there." I find this testimony too ambiguous tomeet the preponderance of evidence test and shall rec-ommend that this allegation of the complaint be dis-missed.25. (5ZZ) Around July 24, on the boning floor, Wil-kins told Don Morrell that he would buy barrels of beer27 Elrod had become the manager of the Avco plant in Gadsden, Ala-bama, in March 1980. Prior to that he had been a Federal meat inspectorfor 12 to 13 years, 3 years of which had been at the Avco Plant. Elrodwas a most impressive witness and I credit his testimony.for all the employees if they voted against the Union inthe forthcoming election.26. Subparagraph 5AAA recites: "On various dates be-tween July 14, 1980 and July 24, 1980, the exact datesbeing unknown to the Regional Director at this time,Plant Manager Newman, Assistant Plant Manager Loydand Foreman Wilkins threatened employees with closingof plant if the Union was selected as the employees' ex-clusive collective bargaining representative."Between July 14 and July 24, Wilkins told employeesDunn and Burton several times that if the employeescontinued to try to get a union in the plant the plantwould be closed down. In the same time period, Wilkinstold employees David Price and Terry Turman severaltimes that they should not get involved in the Union andthat they would wind up losing their jobs because of theUnion.27. (SBBB) During the week of July 14, at Wilkins'apartment, Wilkins told employee Don Morrell that if hecould get his brothers to vote against the Union hewould buy for him three kegs of beer and all the barbe-cue he could eat.28. Subparagraph 5CCC recites: "On or about July 25,1980, Foreman Wilkins created the impression of surveil-lance of employees' union activity by attending a unionmeeting." I find no proof that Wilkins attended a unionmeeting, but I do find that he created the impression ofsurveillance of the union activity of the plant's employ-ees by questioning employees Burton, Don and RobertMorrell about a union meeting held on the previousnight, and inferring in his questioning that they attendedthe meeting.I. The Change in Reprimand ProcedureThe General Counsel contends that Contris Packingchanged its reprimand procedure from an informal oneto a formal type of reprimand, and thereafter in theperiod of July 14 to July 28 issued nine2sreprimands asa retaliation against the employees because of their unionactivity. Respondent Contris Packing contends that itsdecision to institute a written reprimand procedure wasjustified by legitimate business reasons, and that it didnot interfere with the employees' Section 7 rights.July 14 is a very significant date in this proceeding, ason that date the employees of the Contris Packing heldtheir first union organizing meeting. The meeting washeld at Don Morrell's father's house, and was conductedby representatives of Local 545. During the course of themeeting nine employees signed union authorizationcards.29On July 24, the employees held their secondunion organizational meeting at Don Morrell's house,and seven employees signed union authorization cards.30July 28 is also a significant date as this was the last fullday worked at the plant before Newman closed it down.It is also to be noted that Nolting's charge of unfair laborz8 Actually eight were issued as G.C. Exhs. 27 and 28 cover the samereprimand to Glynn Burton, one being the original and the other a copy.29 Donald, Robert, and Thomas Morrell, Greg Bruckerhoff, GlynnBurton, Michael Dunn, Rick Hunt, Steve Jefferson, and David Price.10 Michael English, Donald French, Stephen Gorman, Dennis Men-teer, Mark Noiting, Terry Turman, and John Van Hoose.214 CONTRIS PACKING CO.practices had been filed on June 12, his amended chargeon July 10, Van Hoose's charge on July 15, and theUnion's petition for an election on July 15.Newman testified that about mid-February he drew upplant rules. These rules were then posted at two differentlocations in the plant, and several times were replacedwhen torn down by employees. These rules, captioned"Plant Rules and Regulations," are printed on a largesign card, 17 feet long by 22 feet high and contain 12plant rules, 5 of which pertain to production. (R. Exh.14.) Loyd testified that to his knowledge no employeebroke any of these rules from the time of posting untilJuly 14.Loyd further testified that in the early months of 1980,the Company used only oral reprimands to employees,and estimated that "several" were issued. He further ad-mitted that, prior to July 14, the Company had issuedonly one written warning to an employee, and this wason a Contris Packing letterhead dated June 26. Thiswarning was to Donald Morrell for "work habits unfa-vorable to Company Policy." Then in early July, lateJune, the Company received some preprinted reprimandforms, and put into effect the new written reprimandsystem. The only explanation made by any agent of theCompany as to why this new warning system was putinto place was by Loyd in response to a question by theGeneral Counsel:Q. Then, it's your testimony that during thatperiod of time, all of a sudden the employees gotbad, is that what you are saying?A. They did.Q. I see, all of a sudden, pow, they are bad em-ployees.A. Right.On July 14, the Company used for the first time one ofthese sophisticated printed forms, captioned "EmployeeWarning Record." From that date to and including July25, eight written warnings were given to employees, asfollows:NATUREG.C. EMPLOY- WAR OF REMARKSEXi. EE DATE WARN-DATE INGING20 GlynnBurton21 GregBrucker-hoff22 SteveGorman23 GlynnBurton24 StevenJefferson7-14-80 Tardiness1-1/2 hours late7-14-80 Careless- Cutting handness too often.7-18-80 Neglect Leaving meaton bones &bones onfloor.7-21-80 Careless- Does not punchness clock right.Late for work7-14-80.7-21-80 Tardiness NoneG.C. EMPLOY-EXH. EE25 SteveGorman26 DonaldFrench27 28 GlynnBurtonWARN-INGDATENA TUREOFWARN-INGREMARKS7-24-80 Substand- Leaves largeard work quantities ofmeat on bonesto be thrownaway.7-25-80 Careless- Injury to wrist;ness not wearingsafetyequipment.7-25-80 Substand- No socks; yelledard at supervisor.work, Refused toconduct, stay at workdress station.It is well established that the use of a warning systemas part of a disciplinary procedure is permissible whenthe procedure is not implemented in response to protect-ed union activities of employees. Hogue & Knott, Inc.,217 NLRB 565 (1975). However, when the warningsystem is used to discourage union activity it is imper-missible. In the instant case, I conclude that the warningsystem was instituted for that very purpose. Loyd's testi-mony established that discipline was not a real problemin the plant, as no employee ever broke any of the 12rules until July 14. Also, only several oral reprimandsand one written one had been given since the plantopened, until July. Yet, concurrent with the Union's firstorganizing meeting on July 14, the Company then pro-ceeded to issue eight formal written warnings in the next11 days. During this same period, supervisors were inter-rogating employees about union meetings, and givingthem the impression that the meetings were under sur-veillance. No proper business justification was presentedby the Company for the institution of this warningsystem, and Loyd's statement that all of a sudden theiremployees became bad employees is preposterous. It isalso to be noted that no warnings were issued after theplant reopened on September 22 until it closed. Accord-ingly, I find that the institution of the warning systemand the issuance of the warnings violated Section 8(a)(1)and (3) of the Act. Old Western Mfg. Co., 231 NLRB 193(1977); Royal Aluminum Foundry, 208 NLRB 102 (1974).J. The Reduction of the WorkweekThe General Counsel contends that Contris Packingreduced the workweek of the employees from 5 to 4days in retaliation for their union activity. Respondentasserts that the workweek was reduced because the priceof hogs had substantially increased.From the opening of the plant in November 1979 theemployees had worked a basic 5-day, 40-hour workweekwith occasional overtime. Hogs were received on a dailybasis from the plant's major supplier, the St. Louis Ter-minal Stockyard, and slaughtered each day. Newmangave the following explanation of why the plant wentfrom a 5-day week to a 4-day week schedule in, as heput it, mid-July:215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe couldn't get the hogs and had to pay toomuch money for them and the meat dropped wayshort and things were just getting tough and so Icalled Denny and told him about the books wereshowing and stuff and we talked it over and decid-ed to go to 4 days and cut down on the labor costsand stuff because it was high and see if we couldn'tjust get by paying the bills and stuff and keep run-ning until things got better.According to Don Morrell, at the end of the workdayon July 14, Assistant Manager Loyd told the employeesthat they would not be working on the following day,"Because we can't get no hogs." On the following day,Thomas Morrell went to the plant to pick up some spareparts for his motorcycle, which he had stored at theplant. He heard Newman talking to someone on the tele-phone, telling him that he did not want the hogs. WhenNewman learned they had already been shipped, he toldLoyd to go catch the truck on the highway. ThomasMorrell proceeded to ride along with Loyd, when theycaught up with the hog truck at the weight scales. Here,Loyd directed the truckdriver to take the hogs back tothe market because Contris Packing was not workingthat day. The plant also worked a 4-day workweek thefollowing week, the last week worked until September22.After the plant reopened on September 22 with Loydas manager, it regularly worked a 5-day week, and thereis no evidence that it had any problem securing a suffi-cient supply of hogs. Tom Morrell's testimony that heand Loyd drove to the scales, where Loyd instructed thetruckdriver to take the hogs back to the stock yards, wasuncontradicted by Loyd, and is credited. Tom Morrellwas appointed plant foreman when the plant reopened,and was working for Respondent Contris when he gavethis testimony, further enhancing his credibility.Respondent correctly cites in its brief in referring to areduction in work hours, that if the employer has a le-gitimate business reason for the reduction, the employer'sdecision to reduce work hours will not violate the Act.In the instant case Respondent presented no legitimatebusiness reason for the cutback that would withstandscrutiny. Loyd gave only one reason on July 14 for notworking the next day, and that was that they could notget any hogs. This proved fallacious as, on the next day,a truckload of pigs was on its way to Respondent's plant,and was turned back by the plant manager's order. Atthe hearing Newman offered an additional reason ofhaving "to pay too much money for them." No businessrecords were offered to support this testimony. Onewould expect that to bolster such a contention that Re-spondent would have offered its business records as evi-dence. However, without explanation, Respondent didnot do this. Its failure to do so leads me to believe thatits records would not have borne out its claim in this re-spect.3131 A litigant's unexplained failure to offer material evidence warrantsthe inference that if he adduced the evidence it could not support his po-sition. Bechtel Corp., 141 NLRB 844, 852 (1963).Respondent cites in its brief in support of its positionLiberty Markets, 236 NLRB 1486 (1978). However, inthat case the company produced records that proveddramatically that its meat sales had gone down, and theBoard found the reduction of hours therein to be legal.Based on the foregoing uncontradicted employees' tes-timony, Respondent's failure to present records, and withthe numerous threats to close the plant being made priorto July 15, I find that the employees were deprived ofwork on July 15 and 22 because of their suspected unionactivities, and so as to dissuade them from seeking unionrepresentation, and that Respondent thereby violatedSection 8(a)(l) and (3) of the Act. Jorgensen's Inn, 227NLRB 1500 (1977).K. The Discharge of Steve GormanThe General Counsel contends that Gorman was dis-charged for his union activity, and that his failure to signa disciplinary form was merely used as a pretext for hisdischarge. Respondent Contris Packing contends in itsbrief that he was fired for insubordination. Prior to hisemployment by Contris, Gorman had worked as a tannerand skinned hides. He went to work for Contris onMarch 24, and for the next 4 months pulled hog backs inthe morning, and skinned hog parts in the afternoon.During this period he was not warned or disciplinedabout his job performance. Around July 14, 15, and 16,Foreman Wilkins assigned him to removing meat fromneck bones, work he had never done before.32Gormantestified that a few days after being assigned to the neckbones, about every other day Loyd and Wilkins wouldtell him that his neck bones were not clean enough, orhe had let them back up on the table. At that time theplant was slaughtering 90 hogs a day, which meant 180neck bones had to have their meat cleaned off.In the week of July 21, employee David Price badbeen picking Gorman and Wilkins up in his car at thesame location on the way to work, as they were neigh-bors. Price testified credibly that one morning Gormanwas not outside waiting to be picked up when Wilkinsgot in his car. Price then asked Wilkins if he should goget Gorman and Wilkins replied, "Don't worry abouthim. He won't be working pretty soon."On the morning of July 24, Gorman worked on theneck bones. Wilkins chided him for not getting themclean enough, and Loyd joined in the criticism. Gormaninformed the supervisors that he was not real good onneck bones, but that he was doing the best he could.Later Wilkins told Gorman that Loyd wanted to seehim. On going back he saw a preprinted reprimand formon the table. Gorman read it over, and to him it statedthat if he left any more excessive meat on the bones thatwould be grounds for immediate dismissal. Gormanstated that he would not sign it and went to lunch. Onreturning from lunch, Loyd told him to sign it or hewould be fired. Gorman again refused, saying he wasgoing to talk to the Labor Board.32 As previously stated, the union meeting took place on July 14, andon July 15 Foreman Wilkins told Rich Hunt that he thought Gorman,Dunn, and Burton were employees responsible for putting on the unionmeeting.216 CONTRIS PACKING CO.Gorman denied that he had seen General Counsel Ex-hibit 25 before the hearing, although he admitted that theform was the same he had been shown at work, but thatthe words contained in it were different. The exhibit is aconfusing document as it has two and possibly three dif-ferent types of handwriting on it. Under the caption"Company Remarks" is hand printed "Employee Leav-ing Large Quantities of Meat on Bones to be thrownAway After First Warning." In the same section it ischecked off that he received an oral warning on July 18,1980. Under the bottom caption "Action to be taken" isprinted "Employee to be Discharged if Grade of Work isnot Improved. Discharged 7-24-80, 10 a.m. for arguingwith Employer."33Gorman also denied having previous-ly seen General Counsel Exhibit 22, which was anotherpreprinted employee warning form. This form had insert-ed thereon that on July 18 he had been charged with ne-glect "Leaving Meat on Bones and Bones on Floor," andthat this was his first warning. Respondent does notclaim that it asked Gorman to sign this form, or that itshowed the form to Gorman.Dennis Contris admitted that the Company had neverhad a policy that required employees to sign a warningnotice or they would be subject to discharge. It is also tobe noted that Respondent did not require Greg Brucker-hoff, Steve Jefferson, or Donald French to sign theirwarnings, as is shown by General Counsel Exhibits 21,24, and 26.After Gorman returned home, which was in the samearea where Wilkins and Roy Clark lived, he went to visitRoy Clark. Clark lived in the same motel apartment asWilkins and his room was adjacent to the foreman'sroom. Gorman received no reply to his knock on Clark'sdoor, but did hear and recognized Wilkins' voicethrough the walls. While he did not know whom Wilkinswas talking to, he did hear him say that he needed to getrid of about five more senior employees until this unionthing blows over, that if the seniors were gone, the theother employees would not be so "gung ho" about it.In applying the teaching of Wright Line, 251 NLRB1083 (1980), 1 find that the General Counsel has estab-lished a prima facie case, and that Gorman's union activi-ty was a motivating factor in his discharge. There is nodoubt of company knowledge of union activity asNewman admitted that he heard employees discussing aunion in mid-July. Respondent's supervisor knew of theunion meeting on July 14 and questioned employeesabout it. The plant manager admittedly knew that theUnion had filed a petition for an election on July 15. Re-spondent's strong union animus is well established as setforth in the threats of plant closure by Loyd and Wilkinsas set forth in section III,G and H above. Respondentalso regarded Gorman as one of the main organizers ofthe Union, as it believed he was one of three organizersof the July 14 meeting.Gorman had been a satisfactory employee for monthsprior to that union meeting, and had never been warnedor disciplined about his work performance. Concurrent33 In the middle section is a statement written by the office secretary,as to Gorman's refusal to sign. This was obviously written after Gormanwas discharged, and it therefore could not have been on the reprimandform shown to Gorman by Loyd.with the first union meeting, he was suddenly taken offthe job he had been doing satisfactorily for months, andgiven the difficult job of cleaning the meat off of 180neck bones a day. Wilkins and Loyd commenced toharass Gorman on almost a daily basis in his first weekon neck bones, finding that he was not cleaning enoughmeat off the bones, or, if he boned off enough meat, hisproduction was too low. On Friday of the first week onneck bones, Loyd prepared a warning, dated July 18,stating that he was leaving too much meat on the bones.Then in the week of July 21, when Gorman failed to bewaiting to be picked up for work, Wilkins prophesiedthat Gorman would not be working for Respondent in ashort period of time. On July 24, Loyd prepared asecond warning criticizing his work, and under the lastcaption "Action to be Taken" showed its anticipation todischarge Gorman by inserting "Employee to be Dis-charged if Grade of work is not Improved." However,Respondent did not wait to issue Gorman another warn-ing about his work so that he could be discharged on theoriginal ground, but grasped the incident of Gorman re-fusing to sign the warning as a suitable grounds for dis-charge. Thus, Wilkins' prophecy that Gorman would notbe working for Respondent much longer was fulfilled.I turn now to the reasons offered by Respondent torebut the General Counsel's cases. Loyd testified that,when he asked Gorman to sign the warning, Gormanstarted yelling, "cussing," and refused to sign it. It waslunch breaktime, and Gorman took his lunch period.During this time, Loyd made a decision about Gorman'semployment: "I decided I didn't need him. Because hetold me what to do, I couldn't tell him what to do. So Ifelt it was better we didn't have him around." WhenGorman returned from lunch, Loyd then dischargedhim. Loyd flatly denied that he said to Gorman when hehanded him the reprimand, "Sign this or you'll be fired."At some point after Gorman was discharged, there wasentered on the warning, General Counsel Exhibit 25, thatthe reason for his discharge was "For Arguing with Em-ployer."I credit Gorman's testimony and find that he was dis-charged because he refused to sign the warning. Re-spondent in its brief states that Gorman was fired for in-subordination,34which plainly covers Gorman's refusalto sign the warning. I further find that Respondent hasnot rebutted the General Counsel's prima facie case byshowing that Gorman would have been discharged forarguing with the Employer as set forth in the warning,or for insubordination as stated in Respondent's brief.The Company was obviously building a case to justifythe dismissal of Gorman. The number of days he spenton the neck bones was very brief, and there is nothing inthe record to show that he had a sufficient chance toprove his ability to handle the neck bones. Even if Loydwas convinced he could not learn to handle neck bones,it would seem that the Company would have put this ex-perienced skinner back pulling backs and skinning hogparts, work which he had done for 4 months withoutany criticism. Respondent makes much of the fact that34 Insubordination is one of the grounds specifically set forth in Re-spondent's rules as a sufficient reason for discharge217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGorman "started yelling and cussing" when he was toldto sign the warning, and that an employer need not toler-ate such disrespect. Certainly loud noises were part andparcel of the operation of this slaughter house from thetime the squealing pigs were unloaded from their trucksinto the plant's pens. Strong profanity was also acommon trait, as the plant manager illustrated by thename he called employee Rick Hunt on the evening ofJuly 28, in an incident which will be discussed infra.35Unquestionably Respondent had the right to dischargeGorman for any reason or no reason, except it may notdischarge him for engaging in union activity. But, whenthe asserted reason is not reasonable as I have so foundherein, then that fact is evidence that the true motive fordischarge is an unlawful one which Respondent seeks todisguise. See Shattuck Denn Mining Corp. v. NLRB, 362F.2d (9th Cir. 1966); First National Bank of Pueblo, 240NLRB 184 (1979).Finding that the alleged reason for Gorman's dis-charge was false, I infer that the true motive for his ter-mination was because he was viewed by Respondent asone of the leading proponents for unionism and Respond-ent sought to rid itself of this union supporter. The alle-gations of Respondent that there was cause to dischargehim are just too unpersuasive in this factual context tobelieve. Accordingly, I conclude that Respondent, bydischarging Gorman on July 24, violated Section 8(a)(3)of the Act. Heartland Food Warehouse, 256 NLRB 940(1981).L. The Election ProcessOn July 15, the day following the meeting of the em-ployees at Don Morrell's house, the Union filed a peti-tion for an election. At that meeting nine employees hadsigned union authorization cards, and on July 24 eightmore employees signed cards at a second meeting. OnJuly 25, at the Wentzville plant, Respondent, byNewman, together with the Union entered into a Stipula-tion for a Consent Election to be held on August 15. Theparties agreed to the following appropriate collective-bargaining unit: All production and maintenance employ-ees employed by the Employer at its 701 Pierce Boule-vard, Wentzville, Missouri facility, excluding all officeclerical and professional employees, guards and supervi-sors as defined in the Act.On July 29 Respondent closed its Wentzville plant. Bycertified letter, dated July 30, Local 545 wrote to Re-spondent to the attention of Newman requesting recogni-tion and bargaining. (G.C. Exh. 42.) Loyd signed thepostal receipt for the letter on July 31. Dennis Contrisstipulated that the letter had been received and that noresponse was made by Contris Packing.On July 31, the Union filed its charge in Case 14-CA-14065. By telegram dated August 5, the Regional Direc-tor notified all parties that the scheduled election waspostponed indefinitely pending investigation and disposi-tion of the Union's unfair labor practice charge. No elec-tion was ever held.3a See Tr.M. The Events of July 29The General Counsel contends that the plant wasclosed on July 29 to discourage union activities and toavoid the scheduled election.1. The discharge of Rick HuntHunt had been recalled to work at Contris on July 14by Newman, and continued to work until July 29. Ac-cording to Hunt, he came into work on that date and,not finding his timecard in its rack, he went to seeNewman. Newman then told him that he was fired forslashing the tires on Newman's car. Hunt denied that hehad slashed his tires. Newman gave him his paychecks,and he was discharged. Hunt admitted that later that dayhe asked Newman to step outside, but denied that hethreatened him.Newman testified that on the evening of July 28 hewent to bed in his second floor apartment, which was lo-cated in a multiunit group in the town of O'Fallon.36Hiswife woke him up, telling him that someone was lettingthe air out of the tires of his car out on the parking lot.Newman grabbed his gun, which he kept under his bed,and ran to the window and looked out on the well litparking lot. He saw both his car, a Chevrolet, and hiswife's car, a Chrysler Cordova, which were parked rightbelow his window. He saw a man bent over one of theChrysler's tires, "getting ready to puncture it," whom herecognized to be Rick Hunt, who had long, blondishhair. He also saw a second man on the other side of thecar whom he could not recognize. He then saw that fourtires on his own car were already flat. Newman thenyelled an obscenity at Hunt, at which point Hunt turnedaround, looked directly at Newman, and then the twomen "took off running." Newman then ran out to theparking lot to find all four of the tires on his Chevroletflat, as well as two tires on his wife's Chrysler.Mrs. Newman testified that as she was preparing to goto bed she heard loud hissing noises which caused her toawaken her husband. They both went to the windowwhere she saw two men standing by their cars, and thatthe car tires were being slashed. When her husbandyelled out, she saw Rick Hunt stand up. She recognizedHunt because he had been at their apartment severaltimes playing cards and drinking beer with her husband.She telephoned the O'Fallon police, who came outalmost immediately. She saw the six flat tires that night,and also the next morning when snapshots were taken ofthese tires. (R. Exhs. 13a, b, c, and d.)The investigating officers made out a formal "IncidentReport" that evening from information supplied by Mrs.Newman. (R. Exh. 16.) This report shows that the inci-dent was reported at 10:58 p.m., having occurred at10:55 p.m., and that the police arrived at 11:03 p.m. RickHunt was named as the person wanted. Under the head-ing of property damage the police listed six tires, with atotal estimated value of $570. The next day criminalcharges were filed against Hunt. As the Newmansad O'Fallon is 7 miles east of Wentzville. Rand McNally Road Atlas,1980 Ed.218 CONTRIS PACKING CO.moved from O'Fallon shortly after the charges werefiled, Hunt was never tried.On the following morning Newman went to the plant,arriving at 6:30 a.m. He testified that he had decided toquit the night before when his tires had been slashed. Afew employees had arrived by this time, and Newmantold them he was closing the plant and if any wanted towork to finish boning out the hogs they could, but noone had to do so, as they could just wait for theirchecks. When Hunt came into the plant Newman handedhim his check and fired him for slitting his tires. Huntdenied that he had done so. Around I p.m. the plant wasclosed and Newman was gathering up his personal prop-erty. Hunt and Don Morrell came into the plant and in-vited him outside to fight, where there were also threeor four additional employees. Newman called the police,and after Hunt and Morrell left he canceled his requestfor police officers. Newman left the plant about 4 p.m. inLoyd's car. On July 30 the following day, Newman re-turned to the plant and picked up his remaining personalitems, and left for his hometown in Lima, Ohio.In applying the principles of Wright Line, supra, I donot find that the General Counsel has sustained hisburden of establishing a prima facie case that Hunt'sunion activities motivated Respondent's decision to dis-charge him. The record does not indicate that Hunt wasa union activist, or that he was ever so designated byany of Respondent's supervisors. As previously set forth,Wilkins had stated that Gorman, Dunn, and Burton wereresponsible for putting the union meeting on on July 14,but he had not named Hunt. The only indication ofunion activity by Hunt was signing an authorization cardon July 14, a routine act performed by eight other em-ployees, on the same evening.Assuming arguendo that a prima facie case had beenshown, I would nevertheless find that Respondent hadmet its burden of showing that it would have dischargedHunt, even absent the protected conduct. Mrs. Newmanwas an impressive witness, testifying in an honest, calm,and direct manner. I fully credit her testimony. Sheclearly saw Hunt out on the well lit parking lot thatnight, slashing her car's tires. She saw him run awaywhen his name was called out by her husband. Shecalled the police and the police prepared their officialreport setting forth that there were six damaged tires.What feud between Newman and Hunt caused Hunt todo this destructive act is not revealed in the record. Buthe did slash the tires, and Respondent had the right todischarge him for such a wanton act of vandalism. Ac-cordingly, I shall recommend that this allegation of thecomplaint be dismissed.2. The layoff of Don MorrellThe complaint in paragraph 7E reads that "On orabout July 29, 1980, Respondent laid off and/or dis-charged employees Don Morrell and Rick Hunt." Whilethis would seem to indicate some linkage between thedischarge or layoff of these two employees, I do not findany such linkage. I do find that there was a relationshipbetween the layoff of Don Morrell and the balance ofthe plant employees on July 29, and this mass layoff willbe reviewed at length infra. As to Morrell's layoff, a fewfacts will suffice.Morrell testified that on the morning of July 29, about6:40 a.m., he called the plant as he was not feeling well.He described his conversation with Newman as follows:"I called in. He said, 'Do not worry about it because youain't got a job no more,' and I went up there to see whatwas happening. He said I was laid off."Don Morrell admitted hearing Newman fire Hunt be-cause he felt that Hunt had slashed his tires the nightbefore. There was much confusion and uncertainty as towhat was going on in the plant, and several employeeswent to Newman and asked why the plant was closingdown. Newman told Romel Wyatt that it was because of"money problems," told Thomas Morrell it was because"they were losing too much money," and told MichaelDunn it was because they were going broke. The recordis clear that Newman did close the plant at noon, afterallowing the employees who so desired to bone out thehogs that were on hand, and laid off all of its butcheremployees. 373. The temporary closing of the plantThe General Counsel contends that Respondent closedthe plant on July 29 so as to discourage union activitiesand avoid the election then scheduled for August 15. Re-spondent in its brief contends that the plant was closeddown for legitimate business reasons in that Newmanwas harassed and decided to quit and to shut down theplant. Respondent in its brief also argues that the planthad to be closed down anyway, as it would have beenclosed down by the United States Department of Agri-culture (USDA) inspectors.Almost from the time Newman became the plant man-ager in January, he expressed strongly Respondent's totaldislike for unions, and threatened that the Companywould not put up with a union representing its employ-ees, but would close the plant down before it wouldallow that to happen. In March, April, and May he oncemore drummed home to the employees that the Compa-ny would close the plant down rather than have a unionrepresenting its employees. Wilkins also, time after time,repeated this theme to the employees, and on the morn-ing of the day that the plant was closed told Menteerthat the plant was being closed because of the employ-ees' union activities. On July 14, Respondent sent asignal to its employees of the economic power it heldover them by cutting their hours from 40 to 32 perweek. Then, on July 29, faced with several unfair laborpractice charges, and a Board-conducted election only3" The employees laid off were:Greg BruckerhoffDennis MenteerGlynn BurtonDonald MorrellRoy ClarkRobert MorrellMike DunnTom MorrellMichael EnglishMark NoltingDonald FrenchDavid PriceSteve JeffersonTerry TurmanAllen KoehlerAlbert VehigeRomel Wyatt219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral weeks away, Newman carried out his threats,and closed the plant down.The only reason Newman gave to the employees forthe shutdown was because the Company was losing toomuch money and going broke. This reason was never of-fered by Respondent in its brief, and was obviously asubterfuge concocted on the spot by Newman. More-over, when the plant reopened on September 22, therewas no evidence or even a claim that the Company's fi-nancial structure had been strengthened in any manner.According to Newman's own testimony, he shut theplant down for only one reason, and that was because hewas angry because employees slit his tires and were har-assing him. He flatly denied that any problems he washaving with the city of Wentzville about water botheredhim at this time or influenced his decison to quit. He alsomade this decision to quit on the evening of July 28, andwhen he went into work on the morning of July 29, hismind was already made up.Thus, there was no prior warning to the employeesthat the plant would be closed down, and it was closeddown in a most abrupt manner. Newman was a veryrugged individual, who not only kept a gun in his apart-ment, but availed himself of it when suspicious noises oc-curred outside his window. I find it incredible thatNewman was so intimidated by the slashing of his tires,so as to allow this incident to cause him to flee Wentz-ville. It is particularly to be noted that Newman did nottestify as to any conversation with Dennis Contris aboutsuch a major decision as closing the plant down. Yet,Newman admitted that he called Dennis Contris in mid-July to discuss a much less important matter. This earlierconversation concerned the changing of the workweekfrom 5 to 4 days, a matter of far less importance thanclosing the plant down.Accordingly, I find that the General Counsel has madea prima facie showing that Respondent's fear that theemployees would choose a union to be their collective-bargaining representative was a motivating factor in itsdecision to close the plant.I now turn to the reasons offered by Respondent torebut the General Counsel's case, in accordance withWright Line, supra. When Dennis Contris made his re-sponse to the unfair labor practice charges by his letterdated October 21 (G.C. Exh. 1(U)), he stated very suc-cinctly why the plant had been closed down: "Due toMr. Newman's resignation as plant manager, we wereforced to close the facility." Then less than I monthlater, when Dennis Contris first testified in the case, heapparently realized the weakness of this reason, as BruceLoyd, the assistant plant manager, was available to con-tinue the running of the plant. This time the presidentaugmented his original reason by testifying: "The reasonwas we did lose our manager and Bruce was not capableof managing the place correctly. He didn't have the abil-ity, the experience and as our losses went on we decidedto close it down."That Dennis Contris thought Loyd did have the abili-ty to manage the plant was proven when the plant wasreopened on September 22 with Loyd as the plant man-ager. During the period the plant was closed, Loyd per-formed some maintenance work in the plant but receivedno additional training in plant management.As to the losses casually testified to by Dennis Contrisin November, no financial records were produced to sub-stantiate this allegation. One would expect that to bolstersuch a contention, Respondent would have offered itsbusiness records in evidence. However, without explana-tion, Respondent did not do this. Its failure to do soleads one to believe that its records would not haveborne out its claim in this respect.38On April 3, 1981, at the reopened hearing, DennisContris, for the first time, contended that the plant re-mained closed so that Loyd could perform some repairsthat had been listed by inspectors of the USDA. Loydproduced three documents to support this contention,and they leave much to be desired in the matter of se-quence and clarity. (R. Exh. 17.) The first page is atyped inneroffice memorandum on stationery of theUSDA dated June 30, 1980. It lists "items which needattention," such as loose paint, condensation, and rust onequipment. The third page is handwritten without identi-fication and is dated July 23, 1980. It seems to repeatmost of the defects set forth in the June 30 memoran-dum. The most impressive document of the three is aUSDA printed form captioned "Voluntary Suspension orWithdrawal of Service." This typed form is datedAugust 8, 1980, and states that it is a voluntary suspen-sion. It further has typed in appropriate boxes that thesuspension was requested in the Company's communica-tion of July 30, and that the suspension commenced onJuly 30.Respondent contends in its brief that "if Newman hadnot quit and closed the plant, it would have been closedby the USDA inspectors until brought into compliancewith their orders." I do not find any support for thistheory. Loyd admitted that a number of things that theinspectors complained about in June were things theyhad continually complained about from the time theplant opened. There is no document to show that theplant would have been required to close down in orderto make these repairs, nor did Respondent's witnesses sotestify. In fact the USDA notice of August 8 plainlyshows that Contris Packing requested the suspension onJuly 30, the day after Newman had closed the plant.Dennis Contris was in no hurry to get the plant backin operation as he had Loyd alone perform this mainte-nance work. Loyd was equally in no hurry, as he tooktime off to go on a honeymoon in August and took aweek off in September before reopening. Again the em-ployees could see the economic power that the Companyheld over their right to earn a living.I therefore find that Respondent has not met itsburden of establishing that the plant would have beentemporarily shut down even in the absence of any unionor protected concerted activity. From the time of theabrupt shutdown the Respondent kept expanding its rea-sons justifying its actions. From the original plain reasonthat the plant was shut down because Newman's tireswere slashed was added that it had no manager, that itas Bechtel Corp., supra.220 CONTRIS PACKING CO.was losing money, and it needed to perform some USDAordered repairs.Finding that the alleged reasons for the shutdownwere false, I infer that the true motive was because theemployees were seeking union representation. Accord-ingly, I conclude that Respondent, by closing the plantdown from July 29 to September 22, violated Section8(a)(3) and (1) of the Act.N. The Nonrecall of Greg Bruckerhoff TerryTruman, and Romel Wyatts3In the week preceding September 22, Loyd sent theapproximately 12 most senior employees certified letters,recalling them to work. Bruckerhoff, Truman, and Wyattwere junior employees, and were not notified of the re-opening, and were not recalled. The plant reopened onSeptember 22 with Loyd as plant manager and sole su-pervisor, as Wilkins did not return. As previously stated,Thomas Morrell was appointed foreman. In addition torunning the plant, Loyd also purchased the hogs andsold the meat. He now had a secretary to do officework, who had been hired originally in July.Bruckerhoff testified without contradiction that afterthe July 29 shutdown he looked for other work and,finding none, returned to high school in the fall. He alsostated that he would not have gone back to school if hehad been called back. While Turman received no letterof recall he did come to the plant one day seeking em-ployment. Loyd advised him that he did not have aplace for him but to come back later. Turman did notreturn. Romel Wyatt was also not recalled, and Loydsaid it was because he had another job.The General Counsel contends that Respondent violat-ed the Act not only by laying them off, but also by notrecalling these employees. Respondent argues that allemployees were called back by seniority and that there isno evidence Respondent discriminated against these em-ployees. I agree with Respondent that there is no evi-dence of discrimination against these employees as totheir recall. The evidence is clear that Loyd called em-ployees back by seniority, and as a matter of fact rehiredRick Hunt and Don Morrell. The General Counsel offersno evidence that these three employees were singled out,and punished for some union activities. While I have pre-viously found that their layoff on July 29 was a violationof the Act, I do not find that the failure to recall thesethree employees constitutes an additional violation. Ishall recommend that this allegation of the complaint bedismissed.O. The Final Plant Closing on November 5Following the reopening of the plant on September 22,its 12 butchers were killing about 35 hogs a day. Thekilling of hogs and shipping of meat rose steadily so thatin the week of October 27-31, the last week worked atthe plant, there were 18 butchers on the payroll, with adaily kill of about 70 hogs. As shown on the payroll forse Steve Jefferson was also listed in the complaint as one of the em-ployees not recalled. The General Counsel states in his brief that sinceJefferson lost no pay, and was offered reinstatement which he declined,no individual remedy is sought for him.that week, 17 of the 18 butchers worked more than 40hours. (G.C. Exh. 47.)On October 6, the Regional Office rescheduled thehearing to November 3. In the latter part of October,Dennis Contris authorized Loyd to discuss with the em-ployees how much money they wanted to settle theircases on file with the Board.40Loyd then discussed set-tlement with Nolting, Van Hoose, Menteer, Robert Mor-rell, and Hunt, and they arrived at an agreement on aproposed settlement. The agreement was typed at theplant, and given to Nolting to present to the RegionalOffice. It was disapproved by the Regional Director.At the time of Loyd's discussion of settlement with theemployees, there was additional conversation whichNolting described as follows: "Bruce Loyd replied to methat we would go to court and all, and due to thecharges of the National Labor Relations Board, the plantwould probably have to close down, the owners wouldprobably have to close the plant down."Van Hoose and Don Morrell substantially corroborat-ed Nolting's testimony and added that Loyd said, if thecharges were not dropped, and the fines were too large,the plant would be closed down.Loyd admitted that there was such a conversation, andwas asked "did you ever tell any of the employees that ifthe case didn't settle, and that if you had to go to court,the plant would close down?" To this he answered"Yes." He was then asked why he told them that and hereplied, "There wouldn't be anyone there to run it whilewe were in court, or no employees to work in it." Thereis no claim by Respondent that Loyd communicated thisreason to the employees. Therefore, all they knew wasthe manager's stark language, that if the case did notsettle, the Company would close the plant down.Although the complaint did not allege this threat as aviolation of Section 8(a)(1), this issue was fully litigatedat the hearing. Also it is closely related to violations al-leged in the complaint. Accordingly, I conclude thatLoyd's statement violates Section 8(a)(l) of the Act bythreatening to close the plant if the case was not settled.As previously stated the hearing commenced on No-vember 3 and ended on the morning of November 5,with Dennis Contris representing Contris Packingthroughout these 3 days of hearing.41All employees at-tended the hearing except three. At the end of the hear-ing Brian Farley42talked to several employees of Con-tris Packing about helping to load some bins on a truckat the Wentzville plant, that were to be taken to Gads-den, as the plant was going to be closed. Dennis Contrisand Farley proceeded to Wentzville where a number ofemployees showed up to get their final paychecks. VanHoose and some other employees then helped Farley toload the bins on the truck.40 As previously noted Contris Packing's original attorney had with-drawn his appearance on October 2 at the instruction of William Contris.41 After attorney Birnbaum withdrew his appearance on October 2,the General Counsel on October 8, 16, and 20, by telephone, letter, andtelegram notified Dennis Contris of his right to be represented by an at-torney and pleaded with him to do so, all to no avail.42 Farley was a personal friend of Dennis Contris from Alabama, whotraveled with him at various times, and had been in the Wentzville plantwhen it first opened.221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubparagraph A of 5 in the complaint in Case 14-CA-14418 recites: "On or about November 5, 1980, on twoseparate occasions, Respondent Dennis Contris told anemployee that the Wentzville, Missouri plant was beingclosed in order to avoid having to bargain with theUnion." To support this allegation, the General Counselrelies on the testimony of Van Hoose and Nolting. VanHoose testified that after arriving at the plant he askedDennis Contris what was going to happen, and Dennistold him that the city was going to close him down be-cause of problems with sewerage and the water treat-ment plant. Van Hoose then told Dennis Contris hethought that was a bunch of bull, and related the follow-ing conversation:He asked me if I knew-he said, "You know whywe cannot open this plant, don't you?" and I said,"Yeah, probably because the union will come in."And, then he stated that if a union got in the plant,they would have to be in all of them.Dennis Contris recalled that after he told Van Hooseand the other employees that he was closing the plantbecause of his problems with the Wentzville seweragedepartment, Van Hoose replied that that was bullshit,that "It was because of the Union."Nolting testified that Dennis Contris also said that theUnion was already in the plant, and there was no way hecould get around it, and if he opened the plant up, hewould be in trouble because he had not bargained withthe Union. Dennis Contris closed out the day by drink-ing the two fifths of whiskey that he had purchased, andflew back to Alabama on, he thought, the next day.I credit Van Hoose's and Nolting's testimony and findthat Dennis Contris' statements implied that the plantwas being closed so as to avoid bargaining with theUnion. I therefore conclude that his statements violatedSection 8(a)(1).1. Contris Packing's reasons for closingThe General Counsel contends that Respondent closedthe plant because it knew it would have to deal with theUnion if it remained open, and also because it wished toretaliate against the employees who had filed unfair laborpractice charges.43Applying Wright Line, I find that theGeneral Counsel has established a prima facie case. Re-spondents Contris Packing and Dennis Contris had along-established union animus as is shown by numerousindependent violations of Section 8(a)(l). It had reducedthe workweek on July 15 and had temporarily closed theplant down on July 29 because the employees were seek-ing union representation. Then, on November 5, DennisContris realized that if the plant remained open, he un-doubtedly would be required to bargain with the Union.This, he was resolved, was something he was not goingto do, so, on the spot, he made the decision to close theplant.43 Par. 7 of the complaint in Case 14-CA-14418 alleges that Respond-ent also closed the plant because its employees testified in a Board hear-ing. This position was not presented by the General Counsel in his brief,and I find no evidence to support such a violation of Sec. 8(a)(4).We now turn to Respondent's rebuttal that ContrisPacking would have been permanently closed "even inthe absence of the protected conduct." RespondentDennis Contris at various times set forth a variety of rea-sons as to why the plant was permanently closed. Thesereasons will be examined in the sequence in which theywere given.Dennis Contris testified that on the day of closing, butat the plant, he was talking to several employees aboutthe just concluded case. When asked if he gave them anyreason for closing the plant, he replied as follows:Q. What did you tell them?A. I said thanks to your city of Wentzville, thesewerage department. I said "You have got them tothank for it."On November 10, 5 days later, Dennis Contris wroteto Local 545 in St. Louis, notifying the Union that theplant had been permanently closed on November 5, andhe then cited three different reasons therefor: "The rea-sons for closing are lack of management, harassment byemployees, and loss of money."On April 3, 1981, while testifying on the last day ofthe hearing, Dennis Contris gave different reasons forclosing the plant. This time he asserted that the mainreason was because of the problem of bad checks he hadand the bad reputation they would cause him, the prob-lems he had with the city of Wentzville, and a lack ofmoney. When asked if his decision "was created by thecharges brought by the employees to the National LaborRelations Board," Dennis Contris responded: "I wouldsay that had some influence on it as far as that goes, butnot near as much as the problems we had with the city."As to the original and sole reason Dennis Contris hadoffered to the employees, the sewage problem with thecity of Wentzville, there is no question but that the pack-ing plant did have sewage problems, as well as someother problems with the city. However, these problemscommenced in March when Water and Sewer Superin-tendent Walkerhorst traced a red tint in the city's sewersystem to the Contris plant. In April, five complaintswere issued against Plant Manager Newman by the city,failure to maintain healthy conditions, having annoyingnoise come from within the business, having animalmatter thrown upon a public street, having filth fromdead animals on premises, and discharging blood intopublic sewer system exceeding BOD limits.Newman took several measures to cure these prob-lems, including the installation of a large tank in thebasement of the plant so as to catch blood, not allowingtruckloads of hogs to sit out in the parking lot all night,and closing the plant doors when butchering. Althoughthese complaints were scheduled to be heard on April 11in Wentzville, no hearing was held as Newman's attor-ney filed various legal papers, and the cases were contin-ued.After the plant reopened in September three summonswere issued to Loyd in September: exceeding waste ma-terial for city sewage, failure to obtain a business li-222 CONTRIS PACKING CO.cense,44and violating a zoning law by operating aslaughterhouse in the central business district. The caseswere scheduled for October 10, but were continued tosubsequent dates. In October, two more complaints wereissued to Loyd for allowing waste to enter the citysewer in amounts that exceeded waste limits.However, the record discloses that Dennis Contriswell knew of this sewage problem when in September hedecided to reopen the plant. He testified that he knewabout it "all along" but did not realize it was so severeuntil "later," without specifying what he meant by later.I do not credit Dennis Contris' contention that he closedthe plant down because of the sewage problems with thecity. He had attorney Birnbaum for months defendingthe charges against the plant manager, and after Birn-baum was dismissed, he had another local attorney, JackGallego trying to work out a consent judgment with thecity's attorney that would allow the plant to operate.(G.C. Exhs. 8A, B, and C.) While Contris Packing didhave sewage problems with the city, they were not treat-ed by Dennis Contris as insurmountable, and he operatedthe plant for 6 months after receiving the original com-plaints. It is also highly significant that, in his letter toLocal 545 when he gave his reasons for closing, he nevermentioned any problems with the city as one of the rea-sons for closing the plant.As to the three reasons Dennis Contris asserted in hisletter of November 10, little time need be spent on thefirst two reasons, lack of management and harassment byemployees. There is nothing on the record to indicatethat Dennis Contris was dissatisfied with Loyd's per-formance of his duties as plant manager. Contris knewLoyd's capabilities in September and consciously ap-pointed him the plant manager. As to harassment, DennisContris testified that he had no evidence that employeeshad been harassing Loyd and, in fact, denied that one ofthe reasons for closing the plant was because Loyd andthe employees were not getting along. His third reason,loss of money, is simply not supported by the record.Again, Respondent produced no records to support thiscontention, and again I draw the inference that since norecords were produced, they would not have supportedRespondent's assertion. Also, in October Contris Packingsold $288,736 worth of meat which was more meat thanit had sold in any previous month since it had originallyopened for business.4In addition, the number of butch-ers had increased by 33-1/3 percent in the 6 weeks theplant had been opened, and all but one of these employ-ees worked overtime in the week just prior to the closingof the plant.The third set of reasons given by Dennis for closingthe plant also do not stand scrutiny. In this trio of rea-sons, Dennis Contris asserted that his main reason forclosing was because of the problem with bad checks andthe bad reputation they would cause him. In October,44 While the plant had been closed the city had passed an ordinancerequiring that a license be obtained prior to the operation of certain busi-nesses, including slaughter houses. This ordinance was clearly aimed atContris Packing.45 Respondent's brief contains charts of the various sales made by thethree Respondent Companies. These charts were compiled from ledgersheets containing the sales of the Companies. Jt. Exh I contains a recordof Contris Packing's sales.Contris Packing did have several checks returned by,Robert W. Landrum, its purchaser of hogs at the St.Louis stockyards. These Contris Packing checks had notbeen honored by Contris Packing's bank because of in-sufficient funds. When this occurred the first time, Lan-drum, who had known Dennis for 10 years, called himabout it and was told that he would straighten it out, andit was. Then, it occurred two or three more times andLandrum called Dennis, informing him that he would nolonger buy for Contris Packing.48When the first checkwas not honored, Dennis Contris telephoned Loyd, whotold him he thought he had money in the mail from theircustomers, that would make sufficient funds in the Com-pany's bank account, so as to cover the checks mailed toLandrum. Dennis Contris testified that he never had anAvco check bounce, as his credit was excellent at thatcompany.While it is understandable that Dennis Contris wasirked by the bad checks, and wanted a good reputation,he never did say that these bad checks would preventContris Packing from buying hogs from dealers otherthan Landrum. It would be incredible to believe thatthere were not other dealers at the St. Louis stockyardwho would sell hogs to Contris Packing. Perhaps stricterrules of payment and credit would have to have beenworked out, but nothing in the record shows that Con-tris would not have been able to buy hogs from differentdealers.His second reason, problems with the city of Wentz-ville, has been previously discussed and needs no furtherdiscussion. The last reason he asserted on the stand, lackof money, was just a bald assertion, and was not ex-plained as to what he meant. Respondent's counsel, inquestioning Loyd about the delinquent checks, did putinto evidence a form issued by the Company's bank. (R.Exh. 18B.) This form, dated October 27, the first day ofthe last week worked, states that the Company had an"Average Balance Prior Analysis Cycle" of $108,103, nomean sum of money by any standard. Put again we havethe failure of Respondent Contris to produce any finan-cial records to support his statement. The Company didhave financial records, not only in the plant, but also outof it, as it used a professional accounting firm in Wentz-ville to do its accounting. This firm used to send state-ments on a regular basis to Dennis Contris, yet none ofthese statements were submitted by Contris Packing tosupport its alleged claim of lack of money.From all of the above, I conclude that the various andshifting grounds cited by Respondent Contris were pre-textual and that Respondent in fact closed the plant be-cause it did not want to deal with the Union as the col-lective-bargaining representative of its employees.As to the General Counsel's claim that Respondentalso closed the plant in retaliation against the employeeswho had filed unfair labor practice charges, I find thatDennis Contris gave direct testimony to this effect, andthat such testimony established a violation of Section46 Landrum testified that as a dealer he buys three to four hundredthousand dollars worth of livestock a day, and under Federal law, he hasto pay the commission for the livestock within 24 hours, and he couldnot wait for his money223 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(4). He testified that he made the decision to closeContris Packing right in the Board courtroom on No-vember 5. His attorney then asked him:Q. Now, sitting in this courtroom and makingthat decision, how much of that decision was cre-ated by the charges brought by the employees tothe National Labor Relations Board?A. I would say that had some influence on it asfar as that goes, but not near as much as the prob-lems we had with the city.P. The Last Days of the PlantAfter the plant closed on November 5, Loyd remainedon the premises to wind up its affairs. He drained the re-frigeration system, collected money from customers, andpaid bills. On December 10, Loyd issued a check toClinton Packing for "meat" in the amount of $49,437.50.On the same date he issued two checks to DiamondMeat for "meat" in the amounts of $36,637.60 and$44,712. The balance shown on the checkbook after theissuance of the three checks was $75,088.76. Loyd testi-fied that in September he found three invoices for meatstuck in the back of a drawer from these two companies,and, as he did not have the money to pay these bills, heheld on to them. He thought that the meat had beenbought in May and June, but had never seen any bills forthe meat, except the three stuck in the back of thedrawer. He thought Clinton Packing had billed the Com-pany in May or June, and Newman told him that he wasnot going to pay it. He also thought that Clinton Pack-ing had dunned the Company in writing in August, andhad called him in September or October. As to the Dia-mond Meat invoices, to his knowledge the Company wasnever dunned by Diamond for payment by either mail orphone call. He testified that he knew David Contrisowned Clinton Packing, but he did not know whoowned Diamond Meat. He further admitted that he wassurprised when he found the Diamond invoices in theback of a drawer. No record of any kind was offered byany Respondent to justify the payment of this money toDiamond Meat Company. As far as the record shows, itwas an unjustified transfer of money, so as to depleteContris Packing's funds, and make such money unavail-able to creditors.Sometime in the latter part of December, the Wentz-ville plant was totally closed, and Loyd sought other em-ployment. He was referred by David Contris to a plantin Nebraska, but upon visiting it, did not find it accepta-ble. He then contacted George Elrod, the plant managerat Avco, and on January 3, 1981, commenced working inthe Avco plant in Gadsden.IV. THE BARGAINING ORDERThe General Counsel, relying on the Gissel case47contends that a bargaining order should issue under theprinciples enunciated therein. In Gissel, the SupremeCourt recognized two categories of unfair labor practicescommitted by an employer in which a bargaining orderwould be an appropriate remedy, rather than having an47 NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).election. The first category involved "outrageous andpervasive" conduct by the employer, and the second"less pervasive" unfair labor practices.There is no question as to the unit description, as theunit alleged in the complaint as the appropriate unit wasso admitted by Respondent Contris Packing. According-ly, I find this unit appropriate for the purposes of collec-tive bargaining:All production and maintenance employees em-ployed by the Employer at its 701 Pierce Boule-vard, Wentzville, Missouri, facility, excluding alloffice clerical and professional employees, guardsand supervisors as defined in the Act.Respondent Contris Packing also admitted that Local545 had a majority of signed authorization cards fromthe employees since July 24. In addition, the GeneralCounsel proved that Local 545 represented more than amajority of the employees, as it had 17 signed cards fromthe 20 employees. I therefore conclude that as of July 24,1980, Local 545 was designated as the exclusive collec-tive-bargaining agent by 17 of 20 of Respondent's pro-duction and maintenance employees, and was thereforethe majority representative of Respondent Contris Pack-ing's employees employed in that unit.I also find that the General Counsel is entitled to aGissel remedy, as the Employer's conduct was outra-geous and pervasive. Prior to July 24 and subsequent tothat date, Respondent Contris Packing amply demon-strated its union animus by making numerous threats toclose the plant and cease operations, interrogating em-ployees about union meetings and activities, creating theimpression of surveillance, soliciting grievances, promis-ing employees free gloves, free beer, free barbecue,threatening discharge, changing its reprimand procedure,placing in effect a warning system, and issuing warningsto discourage union activity, reducing the number ofdays worked per week, discharging Steve Gorman, andtemporarily closing the plant on July 29. Such extremeactions by Respondent clearly would have a tendency toundermine the Union's majority and impede the electionprocess, and require that a bargaining order should beissued.As to the date on which the duty to recognize theUnion should be effective, I find that this duty arose onJuly 24, the date on which the Union had a majority ofvalid authorization cards, in a period in which Respond-ent was committing unfair labor practices. AnchorageTimes Publishing Co., 237 NLRB 544 (1978); DaybreakLodge Nursing & Convalescent Home, 230 NLRB 800(1977), enfd. 585 F.2d 79 (3d Cir. 1978).The record is also clear that the Union by certifiedmail, on July 30, requested Respondent Contris Packingto bargain with it concerning wages and working condi-tions. In addition, the Union also requested that Re-spondent negotiate on the effects of the Company's deci-sion to discontinue operations. The record is equallyclear that the Company received this letter, and, as stipu-lated, it did not reply to the Union's letter. This totalfailure to respond to the employees' bargaining repre-sentative constitutes a violation of its duty to bargain224 CONTRIS PACKING CO.with the representative of its employees under Section8(a)(5) and (1) of the Act, and I so find.A. The Decision to Close the PlantThe General Counsel admits that under the holdingsof Textile Workers v. Darlington Mfg. Co., 380 U.S. 263(1965), an employer can go out of business for anyreason, including its desire not to deal with a union,without committing an unfair labor practice. However,the General Counsel also points to an exception carvedout by the Supreme Court in that case, and that is thatthe plant closing could not be "motivated by a purposeto chill unionism" in other plants of the employer. TheGeneral Counsel then goes on to aver that one of Re-spondent's motives for closing the Wentzville plant wasto chill unionism in the other plants of the Respondents.Since I have found that Respondent Contris Packing hadonly one plant, the Wentzville plant, it follows that itcould not have had a motive to chill unionism at theother plants named as Respondents herein, Clinton Pack-ing or Avco.Next, we look at Dennis Contris as a respondent to seewhere he fits as to the teachings of Darlington, supra, inrelation to Avco, which Dennis admitted he owned com-pletely. Assuming, arguendo, that the closing of theWentzville plant was only a partial closing of DennisContris' plants, the Supreme Court stated (380 U.S. at275):A partial closing is an unfair labor practice under §8(a)(3) if motivated by a purpose to chill unionismin any of the remaining plants of the single employ-er and if the employer may reasonably have fore-seen that such closing would likely have that effect.There being no direct evidence that it was Dennis Con-tris' purpose to chill unionism at Avco, the GeneralCounsel's case rests on inferences that can be drawnfrom the evidence.The Board stated in Bruce Duncan Co., 233 NLRB1243 (1977):[I]n determining whether or not the proscribed"chilling" motivation and its reasonably foreseeableeffect can be inferred considers the presence or ab-sence of several factors including inter alia, contem-poraneous union activity at the employer's remain-ing facilities, geographic proximity of the employ-er's facilities to the closed operation, the likelihoodthat employees will learn of the circumstances sur-rounding the employer's unlawful conduct throughemployee interchange or contact, and, of course,representations made by the employer's officials andsupervisors to the other employees.There is, of course, no record of any union activity atthe Avco Plant, contemporaneous or otherwise, and it isfar removed from Wentzville, being 700 miles away. TheGeneral Counsel points to a single factor as meeting thetest, that is, that Loyd went to work for Avco, andtherefore had contact with Avco employees. However,there is no evidence that Loyd discussed the closing ofthe Wentzville plant with any Avco employees, and thisis too thin a reed on which the General Counsel mayrely. In view of these findings, I find no evidence thatwould support the inference that Respondent DennisContris, in closing the Wentzville plant, was motivatedby a desire to disparage the union interests of his otheremployees, or that Dennis Contris could have reasonablyforeseen such an effect especially since there is no evi-dence of any such interest or activity. Accordingly, I donot find that Respondent Contris Packing or RespondentDennis Contris violated Section 8(a)(3) of the Act byclosing the plant on November 5, and I shall recommendthat this allegation of the complaint be dismissed.48B. The Violation of Section 8(a)(5)1. The failure to notify of the closureThere remains for consideration the question as towhether Respondent Contris Packing violated Section8(a)(5) by failing to notify Local 545 of its decision toclose the plant, and afford the Union the opportunity tobargain concerning the effects of closing the Wentzvilleplant. Respondent Company knew that the Union had re-quested it to bargain by a letter dated July 30, which, al-though admittedly received, it never bothered to answer.Also, the record is clear that neither Contris Packing norDennis Contris gave advance notice to the Union ofDennis Contris' decision to close the plant on November5.49 It was not until November 10 that Dennis Contrisforwarded a letter to the Union informing it that theplant had been closed. When Dennis Contris addressedand sent the letter to Local 545, its contents plainlyshowed that Respondent knew and recognized the factthat Local 545 was the collective-bargaining representa-tive of its employees. It is well settled that an employerhas an obligation under Section 8(a)(5) of the Act tonotify the bargaining agent that the plant closure willtake place. J-B Enterprises, Inc., 237 NLRB 383 (1978).Accordingly, I find that Respondents Contris Packingand Dennis Contris violated Section 8(a)(1) and (5) ofthe Act by their failure to give timely notice to theUnion that it had decided to go out of business.i8 The General Counsel's other contention that Contris Packing hadnot gone out of business on November 5 because Loyd had written somecompany checks in December is without merit. For all intents and pur-poses the plant was shut down on that date when all employees were laidoff; the plant no longer bought hogs, processed them, or sold their meatto customers. The ministerial duties performed by Loyd to shut the plantdown were certainly not the realistic operation of a slaughterhouse.Victor Patino & Nydia Patrino, 241 NLRB 774 (1979).4g Respondent Contris Packing states in its brief that "Dennis Contnsadvised counsel for the Union of his decision orally on the day it wasmade. November 5. 1980." No such testimony is contained in the recordof November 5. Dennis Contris did testify on April 3, 1981, that he ap-proached the bench and told the judge "and the other lawyers who werestanding there that he was going to close the plant." Assuming, ar-guendo,. that Dennis Contris made such an off-the-record statement, thisdoes not mean that the Union's attorney was one of the other lawyersstanding there, or that he heard Dennis Contris' statement. I do not findthat the Union was notified of the plant closing on November 5. Even ifDennis ConIris had notified the Union's attorney on November 5 that itwas closing the plant that day, this could not be called timely notice, butwould have only been the presentation of a fait accompli, which wouldpreclude the Union from doing any bargaining to protect the rights ofemployees prior to the closing225 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The failure to bargain concerning the effects ofclosingThe complaint also alleges that Respondents ContrisPacking and Dennis Contris violated the Act by failingto bargain with the Union with respect to the effects ofthe closing, and that it failed to meet at reasonable timesand reasonable places with the Union. These Respond-ents do not deny that they had a duty to bargain overthe effects of the closing of the plant, but assert the de-fense that they have fulfilled completely their duty to sobargain.On November 13, the Union received Dennis Contris'letter of November 10, and promptly wrote to him thatday requesting a meeting to negotiate concerning the de-cision to close the plant and its adverse effect on the em-ployees. The Union described the need for a meeting asan urgent matter. Dennis Contris responded, using Avcostationery, by a letter dated November 19, for ContrisPacking, stating that his "schedule" dictated that hecould not meet until after the first of the year. He con-cluded the letter by stating he would advise the Union asto "my availability after the first of the year."On January 8, 1981, the Union, not having heard fromDennis Contris, wrote a followup letter demanding thatContris Packing and Dennis Contris meet and bargainover the decision to close the Wentzville plant, and theeffect of the closing. (G.C. Exh. 52.)For the first time in the correspondence between theparties, the name of attorney John Noble appeared, asthe Union's letter showed that a copy of its January 8,1981 letter had been sent to Noble at his Findlay, Ohio,office. Noble testified that he was hired by Dennis Con-tris in about the week of November 17 to write a brieffor the case heard November 3, 4, and 5. At some pointbetween that date and January 8, 1981, he commencedrepresenting Contris Packing, Dennis Contris, and Avcoin the cases herein.50On January 26 and 27, 1981, attorney Noble contactedthe Union's attorney, James Singer, by telephone, andthe parties agreed to meet on January 29 at attorneySinger's office in St. Louis, Missouri. The parties didmeet about 1 p.m. with attorneys Noble and Thomas M.Seeger of Cleveland, representing Contris Packing,Avco, and Dennis Contris, who was also present. Attor-ney Singer informed Respondents that the Union was de-manding recognition. Noble, who was the chief spokes-man for Respondents, responded that the Companywould not recognize the Union, stating that he had re-viewed the transcripts of the November hearing and hedoubted whether the Union represented a majority of theemployees. He first advised that the Company was thereto discuss severance pay, and that it did recognize theUnion for the discussion of severance pay. He then tookthe position that the Company wanted to settle every-thing, including the withdrawal of the unfair labor prac-tice charges, and this position was maintained by Re-spondents' attorneys throughout the 3-hour conference.'o As previously stated, the complaint in Case 14-CA-14418 alleging asingle employer and alter egos was issued December 16, and may wellhave precipitated Noble's retention to represent Contris Packing, DennisContris, and Avco in all cases.The Union demanded that the plant be reopened, allemployees recalled, and that the Company bargain on acollective-bargaining agreement. Dennis Contris statedthat he would not reopen the plant because of the com-petition with the Garfield Packing Company. AttorneySeeger stated that the plant was permanently closed foreconomic reasons, as it was losing money. At the end ofthe meeting the Company did submit an informal, hand-written proposal with a heading that read as follows:OFFER OF CONTRIS PACKING CO.Jan. 29, 1981Re: Effects of Plant ClosureOffer of Severance Compensation to employeeswho had a date of hire 6 months prior to Nov. 5,1980, based on their then hourly rate x 40 x 2(weeks).Listed were 14 names, and at the bottom was written:"Conditioned on approval withdrawal on all pendingunfair labor practices by Regional Director of Region14, NLRB." (R. Exh. 24.) The Union rejected this pro-posal, and Respondents then asked the Union to submittwo counterproposals: one to resolve outstanding issuesincluding the unfair labor practice charges, and thesecond proposal, to cover severance pay, but not tied tothe withdrawal of the unfair labor practice charges.On the following day, by letter dated January 30, at-torney Singer responded to Respondents' dual request.The Union offered to settle the unfair labor practicecharges on the terms that the Company reinstate the em-ployees, pay their backpay, reopen the Wentzville plant,and recognize and bargain with the Union. As to theseverance pay proposal only, the Union proposed that allemployees on the payroll on the day of closing would beentitled to 4 weeks severance pay, except that employeeswith a year or more of seniority receive 8 weeks sever-ance pay.On March 3, 1981, attorneys Noble and Seeger re-sponded to the Union's proposals by rejecting its requestthat it reopen the Wentzville plant, stating again that ithad leased the plant. It then offered to agree that in theevent Respondent ever did reopen the Wentzville plant itwould offer employment to those persons wht had beenemployees on November 5. It increased the offer of sev-erance payments to 3 weeks pay, still contingent uponthe withdrawal of all unfair labor practice charges. (R.Exh. 27.)51On March 12, 1981, in a brief letter, union attorneySinger rejected the Company's offer to settle the unfairlabor practice charges as set forth in the Company'sMarch 3 letter. The was no further correspondence ormeeting of the parties.While Respondent argues that it has met its admittedduty to bargain with the Union about the effects of theclosing, I do not find that it has so lawfully bargainedwith the Union. The test of good faith in collective bar-6' The company attorney sent another letter, also dated March 3, 1981,to the union attorney, but this letter merely enclosed a copy of the writ-ten proposal made by the Company at the January 29 meeting. R. Exh.26.226 CONTRIS PACKING CO.gaining is whether a party to the negotiations conducteditself during the entire negotiations so as to promoterather than to defeat an agreement. NLRB v. Reed &Prince Mfg. Co., 205 F.2d 131 (Ist Cir. 1953).In applying this basic test to Respondents' bargainingwith the Union, it is obvious that Respondents operatedso as to defeat an agreement. The Union acted promptlywhen it received Dennis Contris' letter of November 10notifying it of the closing of the plant, by immediatelywriting to him and telling him that it was urgent thatthey meet, and negotiate on the plant closing and the ef-fects of such closing. Yet, Dennis Contris replied that hecould not meet until after the first of the year, some 7weeks later, without giving any reason for the delay.It must be remembered that, at this time, the only Re-spondent was the corporation, Contris Packing Co., Inc.,and that the Union's petition for an election was withthis corporation, and that its authorization cards ran as tothis corporation. It was then the duty of corporationContris Packing Co., Inc. to bargain with the Union, andit was the corporation's duty to furnish representativesto, as stated in Section 8(d) of the Act, "meet at reasona-ble times and confer in good faith with respect to wages,hours, and other terms and conditions of employment."Respondent states in its brief that Dennis Contris was inMexico in December for treatment for an arthritic backcondition. However, this was not communicated in anyway to the Union, nor could it be a defense, as it was thecorporation's duty to supply a representative. WoodyPontiac Sales, 174 NLRB 507 (1969).It is also to be noted that Contris Packing did not hirean attorney at this time to represent it in collective bar-gaining with the Union, but merely hired an attorney towrite a brief for the hearing that had terminated on No-vember 5. Yet the corporation president, Dennis Contris,knew full well that the Union had requested it to bargainas to the plant closing and its effects.Thus it was not until January 29 that the parties metfor the first time, a period of 11 weeks since the Unionasked for urgent bargaining. Then, at this meeting Re-spondents Contris Packing and Dennis Contris' repre-sentatives sparred with the Union, refusing flatly to rec-ognize it as the collective-bargaining representative of itsemployees. Also, it is obvious that the Company onlywanted to bargain about one single issue, severance pay,coupled with the withdrawal of all unfair labor practicescharges at Region 14.On the day following the brief 3-hour meeting, theUnion forwarded to the Company's attorney a counter-proposal. Yet the Company did not reply until over amonth later, on March 3. This letter by the company at-torney was negative to all union proposals and, like themeeting, only substantively addressed the issue of sever-ance pay with the dropping of the charges on file withthe Board.Thus, 4 months after the Company had closed theplant without notice to the Union, it had met with theUnion only one time for 3 hours of negotiations, and hadwritten one letter of any significance concerning the ne-gotiations. It had accomplished its purpose of closing theplant without notice to the Union, its employees werelong out of work, and it had dissipated the Union's bar-gaining strength.In light of Respondent's closing the plant withoutnotice to the Union, its procrastination in meeting withthe Union, its refusal to recognize the Union at the onemeeting, its delay in replying to the Union's counterpro-posal, it is now found and concluded that RespondentsContris Packing Co., Inc., and Dennis Contris' entirecourse of action, commencing on November 5, was lack-ing in good faith to bargain about the effects of the clos-ing of the plant. By such conduct Respondents ContrisPacking and Dennis Contris further violated Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1. Respondents Contris Packing Co., Inc., ClintonPacking Co., Inc., and Avco Meat Co., Inc., and DennisContris alter ego of Contris Packing Co., Inc., as an indi-vidual, were, and at all times material herein have been,employers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Local 545, United Food and Commercial Workers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent Contris Packing Co., Inc. at itsWentzville, Missouri facility, excluding all office clericaland professional employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since July 24, 1980, Local 545 United Food andCommercial Workers, AFL-CIO, has been the exclusivecollective-bargaining representative of all employees em-ployed in the unit found appropriate, above, for the pur-pose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. On July 30, the Union requested, and at all timessince has continued to request, that Contris Packing Co.,Inc. recognize and bargain with it as the duly designatedcollective-bargaining representative of the employees inthe aforesaid appropriate unit.6. By refusing on July 31, 1980, and at all times there-after, to recognize and bargain with the Union as thecollective-bargaining representative of the employees inthe aforesaid unit, Contris Packing Co., Inc. engaged in,and is engaging in, unfair labor practices proscribed bySection 8(a)(5) and (1) of the Act.7. By failing and refusing to notify the Union that itwas closing its Wentzville plant on November 5, and byfailing and refusing to bargain with the said bargainingagent over the effects upon employees of closing theWentzville plant, Contris Packing Co., Inc. and DennisContris (its alter ego), violated Section 8(a)(5) of theAct.8. By the acts and conduct set forth in Conclusions ofLaw 6 and 7, above; by threatening to close the plantdown, by threatening employees with dismissal for en-gaging in protected concerted activity of seeking wageincreases, by telling an employee that employees who en-gaged in such protected concerted activities were trou-227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDblemakers, and that the Company would discharge em-ployees who engaged in protected concerted activities;by threatening employees with dismissal for engaging inunion activities; by threatening employees with reprisalsfor engaging in protected union activities; by threateningan employee with reprisals for wearing a union button;by telling an employee that another employee was dis-charged because said employee engaged in protectedconcerted activity; by interrogating an employee as towhat he told an agent of the Board; by threatening anemployee with reprisals for talking to an agent of theBoard; by promising an employee a raise if the employeewould withdraw the charges he had filed with theBoard; by telling employees not to talk about unions andthreatening discharge if they did so; by telling an em-ployee he would be rehired if he withdrew the charge hehad filed with the Board; by interrogating employeesabout union meetings; by creating the impression of sur-veillance of employees' union activities; by solicitinggrievances; by promising employees free beer, free bar-becue, and gloves at cost, if they would vote against theUnion; by telling an employee he had not been rehiredbecause he filed charges with the Board; by telling anemployee that if the employees selected the Union as itscollective-bargaining agent, the plant would be closeddown; by interrogating an employee about who theunion leaders were and which employees were going tovote for the Union; by telling an employee he was notrehired because the employee talked about the Union; bytelling an employee that the plant was being closed inorder to avoid having to bargain with the Union, Re-spondent Contris Packing Co., Inc. has interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, therebyviolating Section 8(a)(1) of the Act.9. By discharging Rick Hunt, Robert Morrell, andMark Nolting on June 9, and Dennis Menteer on June10, because of their protected concerted activities, Re-spondent Contris Packing Co., Inc. has violated Section8(a)(1) of the Act.10. By instituting a formal type of warning system andthe issuance of written warnings to Glynn Burton, GregBruckerhoff, Steve Gorman, Steven Jefferson, andDonald French to discourage union activity, RespondentContris Packing Co., Inc. has engaged in unfair laborpractices within the meaning of Section 8(a)(l) and (3) ofthe Act.11. By reducing the workweeks from 5 to 4 days forthe period of July 15-29, so as to dissuade employeesfrom seeking union representation, Respondent ContrisPacking Co., Inc. has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.12. By discharging Steve Gorman on July 24, 1980,because of his support for the Union, Respondent ContrisPacking Co., Inc. has violated Section 8(a)(3) and (1) ofthe Act.13. By closing the plant down from July 29 to Septem-ber 22, 1980, and laying off Greg Bruckerhoff, GlynnBurton, Roy Clark, Mike Dunn, Michael English,Donald French, Steve Jefferson, Allen Koehler, DennisMenteer, Donald Morrell, Robert Morrell, Tom Morrell,Mark Nolting, David Price, Terry Turman, AlbertVehige, and Romel Wyatt because the employees wereseeking union representation, Respondent Contris Pack-ing Co., Inc. has violated Section 8(a)(3) and (1) of theAct.14. By refusing to rehire Mark Nolting from July 15 toJuly 21, because he had filed a charge with the Board,Respondent Contris Packing Co., Inc. has violated Sec-tion 8(a)(4) of the Act.15. By discharging on November 5, 1980, the day ofthe final plant closing, Mark Dierker, Mike Dunn, Mi-chael English, Rick Hunt, Allen Koehler, Don Leuth-auser, Dennis Lindsey, Dennis Menteer, Gary Menteer,Donald Morrell, Richard Morrell, Tom Morrell, MarkNolting, David Price, Steve Van Hoose, and AlbertVehige because Respondent Contris Packing Co., Inc.wanted to avoid having to bargain collectively and ingood faith with the Union as the exclusive bargainingrepresentative of the employees in the unit set forthabove, Respondent Contris Packing Co., Inc. has violat-ed Section 8(3) and (1) of the Act.16. Respondent Contris Packing Co., Inc.'s unfairlabor practices were outrageous and pervasive, so thatthese practices cannot be corrected by conventional rem-edies, and they make a fair election impossible. Accord-ingly, it is appropriate and necessary that RespondentContris Packing Co., Inc. be ordered to bargain with theUnion as of July 24, 1980, at which time the Union had amajority of valid authorization cards, in a period inwhich Respondent was committing unfair labor prac-tices,17. Respondents Contris Packing Co., Inc., ClintonPacking Co., Inc., and Avco Meat Co., Inc. do not con-stitute a single integrated business enterprise and are nota single employer within the meaning of the Act, andRespondents David Contris and William Contris are notalter egos of Clinton Packing Co., Inc. and Avco MeatCo., Inc.REMEDYHaving found that Respndent Contris Packing Co.,Inc. (hereafter Respondent), with its alter ego DennisContris, has engaged in certain unfair labor practices, Ifind it necessary to order it to cease and desist and totake certain affirmative actions designed to effectuate thepolicies of the Act. I also find it necessary that Respond-ent William Contris be also held personally liable forpayment of backpay, jointly with Contris Packing Co.,Inc. and Dennis Contris, because of his half ownership ofthe Wentzville plant equipment and real estate, and be-cause of the payment of $81,349.60 to his company, Dia-mond Meat Company, in December 10, 1980, by Loydfrom Contris Packing Co., Inc. funds. As the unfair laborpractices committed by Respondent Contris Packing Co.,Inc. were repeated and flagrant and of the type that goesto the very heart of the Act, I shall recommend a broadorder requiring Respondent to cease and desist there-from, and to cease and desist from infringing in anyother manner upon the rights of employees guaranteedby Section 7 of the Act.I. Respondent having unlawfully discharged RickHunt, Robert Morrell, Mark Nolting, and Dennis Men-228 CONTRIS PACKING CO.teer, and although they were rehired I find it necessaryto order Respondent to make them whole for lost earn-ings and other benefits for the weeks that intervenedfrom their discharges to the dates of their rehiring, com-puted on a quarterly basis from date of discharge to dateof reinstatement, less any net interim earnings, in accord-ance with F. W. Woolworth Co., 90 NLRB 289 (1950),plus interest as computed in Florida Steel Corp., 231NLRB 651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962).2. Respondent, having unlawfully issued written warn-ings to the employees set forth in paragraph 10 of Con-clusions of Law, shall expunge these written warningsfrom its files of these employees.3. Respondent having unlawfully reduced the work-week from 5 to 4 days for the last 2 weeks in July 1980,it is ordered to pay the employees who were on its pay-roll during those 2 weeks their regular pay for the 2 daysthey were deprived of, with interest to be computed asin Remedy paragraph I above.4. Respondent having discriminatorily dischargedSteve Gorman, I find it necessary to order it to makehim whole for any loss of pay suffered by reason of thediscrimination against him by paying to him a sum ofmoney equal to the amount he would normally haveearned as wages from July 24, 1980, until such time as hesecured, or secures, substantially equivalent employmentwith other employers computed as set forth in paragraphI of this Remedy. In the event that Respondent reopensthe plant, Gorman will be entitled to the same reinstate-ment rights as set forth in paragraph 7 of this Remedy.5. Respondent, having discriminatorily laid off the em-ployees listed in paragraph 13 of Conclusions of Law,shall make whole these employees for any loss of payand benefits suffered by reason of the discriminationagainst them by paying to each of them a sum of moneyequal to the amount he would normally have earned aswages from July 29, 1980, until their rehire on Septmber22, 1980, computed in accordance with the Board's usualformula as set forth in paragraph 1 of this Remedy.6. Respondent having unlawfully refused to rehireMark Nolting from July 15 to July 22, 1 find it necessaryto order Respondent to make Nolting whole for any lossof pay during this period, computed in accordance withthe formula set forth in paragraph I of this Remedy.7. Respondent having unlawfully terminated all em-ployees on the payroll at the time of the closing of theWentzville plant, as named in Conclusions of Law para-graph 15 above, I find it necessary to order Respondentto make them whole for any loss of pay and other bene-fits suffered by reason of the discharge, by paying toeach of them a sum of money equal to the amount hewould normally have earned as wages from November 5,1980, until such time as each secures, or did secure, sub-stantially equivalent employment with other employers,less any net interim earnings computed in accordancewith the Board's usual formula set forth in paragraph Iof this Remedy.52In the event that Respondent reopens the Wentzvilleplant, I will order that Respondent offer each of theaforesaid terminated employees reinstatement to hisformer position or, if such position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.Respondent having unlawfully failed to notify theUnion that it was closing the plant, and by failing to bar-gain with the Union over the effects of the plant closureon its employees, I find it necessary to require that Re-spondent recognize and bargain collectively with theUnion, at the Union's request, including bargaining con-cerning the decision, and the effects of the plant closureon the Wentzville employees.[Recommended Order omitted from publication.]st The order of payment set forth above is patterned after the order ofpayment contained in Great Chinese American Sewing Co., 227 NLRB1670 (1977), enfd. 578 F.2d 251 (9th Cir. 1978).229